   Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 1 of 81 PageID #:1



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


KENTUCKY LABORERS DISTRICT
COUNCIL HEALTH AND WELFARE             Civil Action No.
FUND, on behalf of itself and
all those similarly situated,          CLASS ACTION

                  Plaintiffs,          JURY TRIAL DEMANDED

     v.

ABBVIE INC., ABBVIE
BIOTECHNOLOGY LTD., and
AMGEN INC.,

                  Defendants.



                          CLASS ACTION COMPLAINT
Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 2 of 81 PageID #:2



                                          TABLE OF CONTENTS




 INTRODUCTION .............................................................................................................. 1

 PARTIES ............................................................................................................................ 4

 JURISDICTION AND VENUE ......................................................................................... 6

 REGULATORY BACKGROUND .................................................................................... 7

 A.         AbbVie’s circumvented and abused regulations to stymie competition................. 7

 B.         The Biologics Price Competition and Innovation Act............................................ 7

 C.         The AIA ................................................................................................................ 13

 D.         Citizen Petition...................................................................................................... 16

 E.         The Economic Context ......................................................................................... 17

 FACTS .............................................................................................................................. 18

 A          Humira is the best-selling drug in the world......................................................... 18

 B.         AbbVie works to preserve its Humira profits at all costs, filing a Citizen Petition
            and building a patent thicket to trap competitors.................................................. 20

            1. AbbVie concedes it sought to forestall Humira competition by setting up a
               thicket of patents. ............................................................................................ 21

            2. AbbVie’s patent thicket is a calculated maze of patent filings designed to
               obfuscate and advance its unlawful scheme. .................................................. 24

            3. AbbVie built its patent thicket without regard to patent merits...................... 26

 C.         Amgen submits the first application for a Humira biosimilar and ultimately gets
            paid to delay entry by five years. .......................................................................... 31

 D.         AbbVie enters into deals with other would-be competitors, delaying their entry
            and preserving the five-month payment to Amgen............................................... 35

 CLASS ALLEGATIONS ................................................................................................. 43

 MARKET POWER AND RELEVANT MARKET ......................................................... 46

MARKET EFFECTS AND CLASS DAMAGES............................................................. 47


                                                              i
Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 3 of 81 PageID #:3



 ANTITRUST IMPACT .................................................................................................... 49

 INTERSTATE AND INTRASTATE COMMERCE ....................................................... 50

 CLAIMS FOR RELIEF .................................................................................................... 50

 COMPLIANCE WITH NOTICE REQUIRMENTS ........................................................ 76

DEMAND FOR RELIEF .................................................................................................. 77

JURY DEMAND ............................................................................................................... 78




                                                         ii
      Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 4 of 81 PageID #:4



       Plaintiff, the Kentucky Laborers District Council Health and Welfare Fund, (“Plaintiff” or

“the Fund”), brings this action on behalf of itself and all others similarly situated against AbbVie

Inc., AbbVie Biotechnology Ltd. (collectively “AbbVie”) and Amgen Inc. (“Amgen”)

(collectively, “Defendants”). These allegations are based on publicly available materials and on

Plaintiff’s knowledge, information, and belief.

                                             INTRODUCTION

       1.      Humira (adalimumab) is a biologic injectable therapy indicated to treat a variety of

chronic conditions, including rheumatoid arthritis, ankylosing spondylitis, psoriatic arthritis,

plaque psoriasis, Crohn’s disease (adult and pediatric), and ulcerative colitis. Humira is sold

primarily in the United States and Europe.

       2.      AbbVie has sold adalimumab under the brand name “Humira” in the United States

since 2002.

       3.      Humira is a blockbuster drug—the single largest revenue source for AbbVie, with

sales reaping nearly $20 billion in 2018—nearly 61% of its global revenues. More than $13.6

billion of those revenues were from 2018 sales in the U.S., alone.

       4.      Because Humira generates approximately half of AbbVie’s revenues, the

company’s profitability is highly dependent on its Humira sales.

       5.      The original patent on Humira, a biologic drug approved in the U.S. in 2002, would

expire in late 2016, leading to competition for Humira prescriptions from manufacturers of

biosimilar drugs. AbbVie has other drugs in the pipeline, but sales (and corresponding revenues)

of those drugs would not begin until many years after the Humira patent expired.




                                                  1
      Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 5 of 81 PageID #:5



       6.      AbbVie knew that a challenge to Humira’s market from biosimilar versions of

Humira, in the wake of the 2016 patent expiry, would cause Humira brand sales to fall, leading to

revenue losses for AbbVie’s Humira.

       7.      Certainly, such a loss in revenues would have significant repercussions for the

profitability of the company if competition for Humira began in late 2016. AbbVie developed a

scheme to avoid its potential loss of its market share.

       8.      In order to combat this sizable threat, AbbVie, in a scheme to thwart competition,

erected a patent thicket sure to repel any potential competitor. The more patents—valid or not— a

competitor had to wade past, the longer AbbVie could keep competition for Humira at bay and,

thus, the longer Humira could command supra-competitive prices. AbbVie has filed more than

240 patent applications and obtained over 100 patents purportedly covering Humira. Tellingly, the

vast majority of these were issued in 2014 or later, even though Humira was approved and entered

the market twelve years earlier. Many of AbbVie’s patents have clear deficiencies that even the

U.S. Patent and Trademark Office (“PTO”) has recognized by invalidating them. In short,

AbbVie’s sole purpose has been to create a patent thicket that unlawfully deters lawful

competition.

       9.      AbbVie has publicly admitted its patent thicket plan, conceding that the “bulk of

[its] IP strategy . . . is designed to make it more difficult for a biosimilar to follow behind you and

come up with a very, very similar biosimilar.”

       10.     In contrast, the FDA’s Commissioner has publicly decried such actions as

AbbVie’s, here, stating in April 2018 that manufacturers are employing “schemes to hamstring




                                                  2
      Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 6 of 81 PageID #:6



biosimilar competition” with “patent thickets on biologics deter[ring] market entry for years after

FDA approval.”1

       11.       AbbVie scheme also involved paying its would-be competitor to further delay

entry. At least nine companies have indicated an intent to market biosimilars to compete with

Humira. At least three currently have approval from the FDA. But none have launched. Instead,

AbbVie has entered into deals with at least two manufacturers to delay their entry until various

dates in 2023.

       12.       Not everyone has the same 2023 entry date. Upon information and belief, Amgen,

the first biosimilar competitor to receive FDA approval, but was not entitled under the regulatory

framework to any period of exclusivity during which it would be the only biosimilar on the market.

In exchange for Amgen dropping its challenges to AbbVie’s patents and agreeing not to launch its

biosimilar product until January 2023, AbbVie provided Amgen with a de facto exclusivity by

agreeing not to allow other biosimilars to enter the market within five months of Amgen. Amgen,

thus, will have five months as the only biosimilar on the market, enabling it to charge higher prices

and realize hundreds of millions of dollars in higher profits than it would if it faced competition

during this period. The pay-for-delay deal between AbbVie and Amgen was anticompetitive and

unlawful.

       13.       Because of AbbVie’s unlawful scheme and the delay it bought from Amgen,

Humira’s sales have not yet faced competition and may not face competition until 2023. Under

this scheme, AbbVie and Amgen win. Humira purchasers lose.




1
  Advancing Patient Care Through Competition, Remarks by FDA Commissioner Scott Gottlieb,
https://www.fda.gov/NewsEvents/Speeches/ucm605143.htm (last accessed Mar. 13, 2019).

                                                 3
      Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 7 of 81 PageID #:7



       14.    The Fund and class members are end-payers for Humira. They are the last links in

the pharmaceutical distribution chain, and they paid overcharges for Humira as a result of

AbbVie’s anticompetitive conduct and Amgen’s agreement not to compete with AbbVie.

       15.     But for AbbVie’s anticompetitive conduct, biosimilars who have BLA approvals

for their products would have launched those products and competed with AbbVie’s Humira as

early as December 31, 2016. Because of AbbVie’s anticompetitive conduct, AbbVie has

continued to reap the benefits of being the exclusive seller of Humira on the U.S. market, even

though the primary patent on Humira expired at the end of 2016 and the FDA has approved

several biosimilars to compete with Humira.

       16.     This action seeks to recover those overcharges for Plaintiff and all others similarly

situated.

                                                 PARTIES

       17.    Plaintiff, the Kentucky Laborers District Council Health and Welfare is a is a trust

fund located in Lawrenceburg, Kentucky, which is administered pursuant to the requirements of

the Taft-Hartley Act, 29 U.S.C. § 186. The Fund is also an “employee welfare benefit plan” and

“employee benefit plan” maintained pursuant to § 302(c)(5) of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 186(c)(5), and as defined by § 1002(1) and (3) of the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001, et seq. As such, Plaintiff is a

legal entity entitled to bring suit in its own name pursuant to 29 U.S.C. § 1132(d). During the

Class Period, as defined below, the Fund purchased, paid, and/or provided reimbursement for some

or all of the purchase price of Humira. The Fund paid more than it would have absent Defendants’

unlawful anticompetitive scheme to prevent biosimilar entry and was injured as a result of the

illegal and wrongful conduct alleged herein.



                                                4
      Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 8 of 81 PageID #:8



       18.     Defendant AbbVie Inc. is a corporation organized and existing under the laws of

Delaware with its corporate headquarters at 1 North Waukegan Road, North Chicago, Illinois

60064. AbbVie Inc. is engaged in the development, sale, and distribution of a broad range of

pharmaceutical and biologic drugs. AbbVie Inc. is the holder of Biologic License Application

(“BLA”) No. 125057 for Humira, whose active pharmaceutical ingredient is the antibody

adalimumab.

       19.     Defendant AbbVie Biotechnology Ltd. is a corporation organized and existing

under the laws of Bermuda, with a place of business at Clarendon House, 2 Church Street,

Hamilton HM11, Bermuda. Through intermediate organizations, Defendant AbbVie Inc. owns

Defendant AbbVie Biotechnology Ltd. Defendant AbbVie Inc. and Defendant AbbVie

Biotechnology Ltd. are collectively referred to herein as “AbbVie.”

       20.     All of the actions described in this complaint are part of, and in furtherance of, the

unlawful conduct alleged herein and were authorized, ordered, or undertaken by AbbVie’s officers,

agents, employees, or other representatives while actively engaged in the management of

AbbVie’s affairs and within the course and scope of their duties and employment or with AbbVie’s

actual, apparent, or ostensible authority.

       21.     Defendant Amgen Inc. is a corporation organized and existing under the laws of

Delaware with its corporate headquarters at One Amgen Center Drive, Thousand Oaks, California,

91320-1799. Amgen Inc. is engaged in the development, sale, and distribution of a broad range of

pharmaceutical and biologic drugs. Amgen Inc. is the holder of Abbreviated Biologic License

Application (“ABLA”) No. 761204 for Amjevita, whose active pharmaceutical ingredient is the

antibody adalimumab-atto.




                                                 5
      Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 9 of 81 PageID #:9



                                       JURISDICTION AND VENUE

        22.    The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a) and 15

U.S.C. § 15. This action alleges violations of sections 1 of the Sherman Act, 15 U.S.C. § 1, and

seeks injunctive relief. Those violations are actionable under section 16 of the Clayton Act, 15

U.S.C. § 26. The Court also has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1332(d),

1337(a), and 1367.

        23.    Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) & 22 and 28 U.S.C.

§§ 1391(b), (c), and (d). During the class period (December 31, 2016, to the present), AbbVie

resided, transacted business, was founded, or had agents in this District.

        24.    This Court has personal jurisdiction over AbbVie and Amgen. AbbVie and

Amgen’s wrongful conduct had a substantial effect on interstate commerce of the United States,

including in this District. During the class period, AbbVie manufactured, sold, and shipped Humira

in a continuous and uninterrupted flow of interstate commerce, which included sales of Humira in

and from this District, advertisement of Humira in media in this District, monitoring prescriptions

of Humira by prescribers within this District, and employment of product detailers in this District,

who as agents of AbbVie marketed Humira to prescribers in this District. AbbVie and Amgen’s

conduct had a direct, substantial, and reasonably foreseeable effect on interstate commerce,

including commerce within this District.

        25.    Throughout the United States and including in this District, AbbVie and Amgen

transacted business, maintained substantial contacts, or committed overt acts in furtherance of the

illegal scheme. The scheme has been directed at, and has had the intended effect of, causing injury

to persons residing in, located in, or doing business throughout the United States, including in this

District.



                                                 6
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 10 of 81 PageID #:10



                                     REGULATORY BACKGROUND

       A.       AbbVie’s circumvented and abused regulations to stymie competition.

       26.     The regulatory framework within which AbbVie’s anticompetitive acts occurred

include:(1) regulation of biosimilar applications, as created by the Biologics Price Competition

and Innovation Act (the “BPCIA”); (2) inter partes review (“IPRs”), as created by the Leahy Smith

America Invents Act (“AIA”); and (3) the “citizen petition” process, as created by Section 505(j)

of the Federal Food, Drug, and Cosmetic Act (“FDCA”).

       B.       The Biologics Price Competition and Innovation Act

       27.     Humira is a biologic drug. Biologics are governed by the BPCIA, which was

  signed into law in 2010. Biologics are a class of drugs produced through biotechnology in a

  living system, such as a microorganism, plant cell, or animal cell, and are often more difficult

  to characterize than small molecule drugs.

       28.     As defined by the BPCIA, a biologic is a “virus, therapeutic serum, toxin, antitoxin,

  vaccine, blood, blood component or derivative, allergenic product, protein (except any chemically

  synthesized polypeptide), or analogous product, or arsphenamine or derivative of arsphenamine

  (or any other trivalent organic arsenic compound), applicable to the prevention, treatment, or cure

  of a disease or condition of human being.” 42 U.S.C. § § 262(i).

       Biologic Approval

       29.     Pursuant to the BPCIA, new biologic drug products are approved by the FDA via

a Biologic License Application (“BLA”). 42 U.S.C. § 262. A manufacturer cannot introduce its

biologic product into interstate commerce without a BLA. The FDA may license a new biologic




                                                  7
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 11 of 81 PageID #:11



if, among other things, the manufacturer demonstrates that it is “safe, pure, and potent.” In some

ways, a BLA is similar to the New Drug Application (“NDA”) process.2

       30.     Once approved, the BLA grants two exclusivity periods. A four years exclusivity

period, during which time the FDA will not accept an application from a biosimilar manufacturer

for four years after the reference product’s approval. Id. § 262(k)(7)(B). And a second eight-year

exclusivity period (i.e., running after the first exclusivity period), during which time the FDA is

able to accept biosimilar follow on applications but is not able to grant approval. Id. § 262(k)(7)(B).

       Biosimilar Approval

       31.     The BPCIA also sets forth a system to provide an abbreviated approval pathway

for follow-on competition. That system is termed an Abbreviated Biologic License Application

(“ABLA”).

       32.     In the ABLA process, the proposed follow-on product is often referred to as a

“biosimilar;” the original product, already approved by FDA, against which a proposed biosimilar

product is compared, is often referred to as a “reference product.”

       33.     To obtain approval, the applicant may piggyback on the showing made by the

manufacturer of a previously licensed biologic—i.e., the “reference product.” A biosimilar

manufacturer must show that “the biological product is highly similar to the reference product



2
  NDAs were created for small molecule drugs under the Food, Drug, and Cosmetics Act
(“FDCA”).                         E.g.,                      FDA,                          NDA,
https://www.fda.gov/drugs/developmentapprovalprocess/howdrugsared
evelopedandapproved/approvalapplications/newdrugapplicationnda/default.htm (last accessed
March 21, 2019) (“For decades, the regulation and control of new drugs in the United States has
been based on the New Drug Application (NDA). Since 1938, every new drug has been the subject
of an approved NDA before U.S. commercialization. The NDA application is the vehicle through
which drug sponsors formally propose that the FDA approve a new pharmaceutical for sale and
marketing in the U.S. The data gathered during the animal studies and human clinical trials of an
Investigational New Drug (IND) become part of the NDA.”).

                                                  8
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 12 of 81 PageID #:12



notwithstanding minor differences in clinically inactive components; and . . . there are no clinically

meaningful differences between the biological product and the reference product in term of safety,

purity, and potency of the product.” Id. § 262(i)(2).

       34.     Notably, “highly similar,” means that minor differences between the reference

product and the proposed biosimilar product in clinically inactive components are acceptable. 3




       35.     Biosimilar products are not entitled to any period of exclusivity unless the applicant

can demonstrate interchangeability. To secure this statute, the applicant must demonstrate that its

product is: (1) biosimilar to the reference product; and (2) can be expected to produce the same

clinical results as the reference product in any patient. 42 U.S.C. § 262(k)(4)(A)(i)-(ii).


3
 Image from FDA, Biosimilar and Interchangeable Products
https://www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopedandApprove
d/ApprovalApplications/TherapeuticBiologicApplications/Biosimilars/ucm580419.htm (last
visited March 22, 2019).

                                                  9
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 13 of 81 PageID #:13



       36.     If the applicant is able to satisfy both of these requirements, it will receive a period

of exclusivity that expires one year after commercial marketing. Id. § 262(k)(6).

       37.     Due to the first exclusivity period, a biosimilar company may not submit an ABLA

for FDA approval until four years after the reference product is first approved.

       38.     The ABLA process is a product-specific inquiry that requires dialogue with the

FDA throughout. 42 U.S.C. § 262(k)(2) sets forth some of the information that needs to be included

in an ABLA—this information includes:

             “the biological product is biosimilar to a reference product based upon
       data derived from [analytical, animal, and clinical studies];”

             “the biological product and reference product utilize the same mechanism
       or mechanisms of action for the condition or conditions of use prescribed,
       recommended, or suggested in the proposed labeling, but only to the extent the
       mechanism or mechanisms of action are known for the reference product;”

               “the condition or conditions of use prescribed, recommended, or suggested
       in the labeling proposed for the biological product have been previously approved
       for the reference product;”

             “the route of administration, the dosage form, and the strength of the
        biological product are the same as those of the reference product;” and

             “the facility in which the biological product is manufactured, processed,
        packed, or held meets standards designed to assure that the biological product
        continues to be safe, pure, and potent.”

       39.     Once an ABLA is granted, and a drug company’s lawful exclusivities over its

patented drug expire there is a predictable outcome. Specifically, the biologic faces competition,

and sales fall as the market shifts toward the less-expensive competitor products.

       40.     While likely a conservative estimate, experts predict that “biosimilars will lead to

a reduction of $54 billion in direct spending on biologic drugs from 2017 to 2026.”4


4
 Andrew W. Mulcahy, Jakub P. Hlavka, and Spencer R. Case, Biosimilar Cost Savings in the
United States, 7 Rand Health Q. 4 (2018)
                                                 10
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 14 of 81 PageID #:14



       41.     Crucially, a sponsor will sometimes secure multiple patents covering the biologic,

its therapeutic uses, and the processes used to manufacture it. Those patents may have an impact

on the applicant’s ability to market its biosimilar even after the expiration of the 12- year

exclusivity period.

       Patent Resolution

       42.     In order to determine the merit—if any—of these patents, ABLA process creates a

parallel dialogue between an ABLA filer and the sponsor, in which the ABLA filer (i.e., the

biosimilar) and biologic may attempt to resolve their patent disputes prior to the biosimilar entering

the market.

       43.     The Act does this by creating an “artificial” act of infringement, enabling parties to

bring patent infringement actions at two phases in the ABLA process, even if the applicant has not

committed a traditional act of patent infringement. 35 U. S. C. §§271(e)(2)(C)(i), (ii).

       44.     The first phase is often termed the “patent dance,” and consists of several rounds

of disclosure and information exchange with the goal of having the parties identify and explain the

validity, enforceability, and/or infringement that either party believes may be at issue, and then

permit federal litigation on those issues.

       45.     Specifically, under 42 USC § 262 (l), the patent-dance proceeds by six steps:

       46.     First, within 20 days of submission to the FDA, the ABLA applicant provides the

sponsor of the reference drug (the “sponsor”) with a copy of its application and “other information”

describing the manufacturing process. The goal of this disclosures is to enable the reference

product sponsor to evaluate the biosimilar for possible infringement.

       47.     Second, the sponsor has 60 days to responds with a list of patents for which it

believes “a claim of patent infringement could reasonably be asserted” against the ABLA applicant



                                                 11
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 15 of 81 PageID #:15



if it made, used, offered to sell, sold, or imported “the biological product that is the subject of the

[biosimilar] application” without a license. 42 U.S.C. § 262(l)(3)(A)(i).

       48.     Third, the applicant has 60 days to counter with either (a) its own patent list for

which it believes a reasonable infringement claim could be asserted as well as a detailed statement

(on a claim-by-claim basis) asserting invalidity, noninfringement, or unenforceability, or (b) a

statement that it does not intend to begin commercial marketing of the biosimilar product before

the date that such patent expires. Id. § 262(l)(3)(A)(ii).

       49.     Fourth, the sponsor has 60 days to respond by offering its own detailed statement

responding to the applicant’s positions on invalidity, noninfringement, and unenforceability. Id. §

262(l)(3)(C) (“on a claim by claim basis, the factual and legal basis of the opinion of the reference

product sponsor that such patent will be infringed by the commercial marketing of the [proposed

biosimilar] and a response to the statement concerning validity and enforceability provided [in the

applicant’s earlier statement]”).

       50.     Fifth, the parties engage in good-faith negotiations on the patents to be litigated. Id.

§ 262(l)(4).

       51.     Six, if within 15 days the good faith negotiations do not result in any agreement,

each party selects a list of patents (its “(l)(5) list”) that may become the subject of a patent

infringement suit within 30 days. Id. § 262(l)(4)–(5). Notably, the ABLA applicant has the right

to limit the number of patents on both parties’ (l)(5) lists. No later than five days after the ABLA

applicant notifies the reference product sponsor of the number of patents it will select, the parties

must simultaneously exchange their lists. Id.

       52.     After the parties have proceeded through producing the final (l)(5) list, the sponsor

has 30 days to file suit against the ABLA applicant. If the parties agreed on specific patents during



                                                  12
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 16 of 81 PageID #:16



the negotiations, those patents will be the subject of litigation, but if the parties did not reach such

agreement, the sponsor could sue the applicant on all the patents included on either party’s (l)(5).

        53.     The second phase is triggered by the applicant’s notice of commercial marketing

and involves any patents that that the sponsor asserted in its initial list but was not placed on any

(l)(5) list, and newly issued or licensed patents obtained after the patent dance began.

        54.     Specifically, phase two is triggered by the fact that the ABLA applicant must

provide the reference product sponsor at least 180 days’ notice before commercially marketing the

biosimilar. Upon receiving such notice, the reference-product sponsor may file for a preliminary

injunction prohibiting the manufacture or sale of the biosimilar until adjudication of the validity,

enforcement, and/or infringement of any patent on the original list.

        55.     Once this 180-day notice period has expired, and provided that the FDA has

approved the ABLA, the ABLA applicant may launch its biosimilar regardless of whether the

patent litigation has been resolved.

        56.     Launch of a product that allegedly infringes patents before a final court decision on

the validity and infringement of those patents is called an “at-risk” launch because the

manufacturer risks having to pay damages to the biologic manufacturer in the event that the patents

are found valid, enforceable, and infringed.

        C.       The AIA

        57. Another regulatory system that informs AbbVie’s anti-competitive conduct is the

IPR process.

        58. IPRs were created by the AIA in 2011 and are a procedure for challenging the validity

of a United States patent before the PTO.




                                                  13
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 17 of 81 PageID #:17




       59.       An IPR commences when a party—sometimes but not necessarily an alleged

patent infringer—petitions the Patent Trial and Appeal Board (“PTAB”) to reconsider the PTO’s

issuance of an existing patent and invalidate it on the grounds that it was obvious or anticipated

by prior art. The petition cannot be based on other grounds for invalidity, such as inequitable

conduct.

       60.     When a petition is filed, it is immediately made public. The patent owner (the

“patentee-respondent”) then issues a response to the initial petition. Absent an early settlement,

this initial phase of the adjudication culminates in a (non-appealable) decision by the PTAB to

grant or deny a request for review. The PTAB will grant a request for an inter partes review only

if the challenger of the patent shows “a reasonable likelihood that the petitioner would prevail with

respect to at least 1 of the claims challenged in the petition.” 35 U.S.C. § 314(a).

       61.     Once review is granted, the PTAB will resolve the adjudication no later than 12

months from the date of institution. If not instituted, the IPR is terminated.

       62.     IPRs have become popular as a substitute for federal court litigation. In some

instances the PTAB is utilized as a substitute for raising an invalidity defense in federal court. In

other instances, the PTAB is utilized to forestall or deter potential patent assertions.

       63.     Because IPRs can result in patent invalidation, some pharmaceutical firms will go

to great lengths to shield their patents from legal scrutiny.

       64.     For example, an IPR can be settled. Thus, even though the PTAB found “a

reasonable likelihood that the petitioner would prevail with respect to at least 1 of the claims

challenged in the petition IPR,” the parties can remove the patent from PTAB review.

       65.     As further background, IPRs are placed within the context of the larger patent

regime. As time passes, prior art accumulates: patents issue, publications reveal new discoveries,

                                                  14
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 18 of 81 PageID #:18



and new drugs go on sale. Thus, in general, later-filed patent applications face a greater volume of

prior art than earlier-filed patent applications. One exception to this general rule is the

“continuation application.” If a company has a pending patent application, it may file a

continuation application explicitly relating to the original (called the “parent”) application and

prosecute both the parent and the continuation. Each application may issue as a separate patent.

Continuation applications have the same specification as their parent applications, but they add

new, related claims. They have the same effective filing dates (called their “priority dates”) as their

parent applications, so intervening advances in the art generally do not render them invalid for

obviousness.

        66.     If the claims of the continuation patents are simple, obvious variations on the claims

of the co-pending parent application, the applicant generally must file a terminal disclaimer under

37 C.F.R. § 1.321(b), relinquishing any portion of the new patent term that would extend beyond

the life of the original patent. Failing to file a proper terminal disclaimer may result in rejection of

application on the ground of obviousness-type double patenting, which is primarily intended to

prevent prolongation of the patent term by prohibiting claims in a second patent not patentably

distinct from claims in a first patent.

        67.     Patent prosecutions before the PTO are non-adversarial. Accordingly, patent

applicants are subject to special oaths and duties designed to protect the public’s interest in the

PTO’s issuance of valid patents. Because patents usually enable a brand manufacturer to exclude

competition and charge supra-competitive prices, it is crucial that any patent covering a brand drug

or biologic be valid and lawfully obtained.

        68.     To help ensure the “public interest is best served” when the PTO issues a patent,

patent applications are subject to the duties of disclosure, candor, and good faith, which requires



                                                  15
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 19 of 81 PageID #:19



the applicant to disclose to the PTO “all information known to be material to patentability,”

including any prior art. See 37 C.F.R. § 1.56(a). This duty is imposed on those responsible for

making the application, including each of the named inventors; each “attorney or agent who

prepares or prosecutes the application”; and “[e]very other person who is substantively involved

in the preparation or prosecution of the application.”

        D.          Citizen Petition

        69.     Section 505(j) of the FDCA creates a mechanism by which a person may file a

petition with the FDA requesting, among other things, that the agency take, or refrain from taking,

any form of administrative action. This mechanism is commonly referred to as a “citizen petition.”

        70.     Citizen petitions are designed to provide an opportunity for individuals to express

their genuine concerns about safety, scientific, or legal issues regarding a product before, or after,

its market entry.

        71.     The FDA regulations concerning citizen petitions require the FDA Commissioner to

respond to each citizen petition within 180 days of receipt. That response may be to approve the

request in whole or in part, or deny the request. The Commissioner also may provide a tentative

response with an estimate on a time for a full response.

        72.     Reviewing and responding to citizen petitions is a resource-intensive and time-

consuming task because the FDA must research the petition’s subject, examine scientific, medical,

legal and sometimes economic issues, and coordinate internal agency review and clearance of the

petition response. These activities strain the FDA’s limited resources and, as is well known in the

pharmaceutical industry, can lead to delayed FDA action on issues implicated by the petition.

        73.     The purpose of a citizen petition can be misuse by manufacturers. For more than a

decade, a number of brand-name pharmaceutical manufacturers have abused the citizen petition



                                                  16
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 20 of 81 PageID #:20




process, using it as a tactic to extend their monopolies on their branded drugs when faced with entry

by competitors.

        74.     Such citizen petitions purport to raise legitimate concerns about the safety or efficacy

of generic products, but instead only seek to preserve monopolies after the end of a statutorily-

granted patent or FDA exclusively period.

        E.        The Economic Context

        75.     The effect of competition for small molecule drugs is well-established. Once a brand

drug company’s lawful exclusivities over its patented drug expire and it faces generic competition,

brand sales fall rapidly as the market shifts toward the less-expensive competitor products. Without

generic competition, a brand manufacturer can charge supra-competitive prices without fear of

losing profits or market share. The introduction of a generic drug, however, results in a predictable

and rapid loss of revenue and market share for the brand drug seller. Once a generic hits the market,

it quickly erodes the sales of the corresponding brand drug, often capturing 80% or more of the

market within the first six months after launch and 90% of the brand’s unit drug sales after a year.

      76.       It does so by pricing at a discount. The first generic manufacturer to launch tends to

price its product slightly below the price of the branded counterpart. Once additional generic

competitors enter the market, price competition between the generics begins in earnest, with

multiple generic sellers driving prices down toward marginal manufacturing costs.

        77.     According to the FDA and Federal Trade Commission, the greatest price reduction

for pharmaceutical products arrives when the number of generic competitors goes from one to two.

Typical estimates are that a single generic launch results in a near-term retail price reduction of 10%,

but once there are two generics, near-term price reduction may reach 50%. Prices continue to decline

as more generic manufacturers enter the market.


                                                   17
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 21 of 81 PageID #:21



       78.       This all results in dramatic savings for drug purchasers. According to the

Congressional Budget Office, generic drugs save consumers an estimated $8 to $10 billion a year at

retail pharmacies. Even more billions are saved when hospitals use generics.

       79.       Biologic and biosimilar drugs are newer to the U.S. marketplace. The FDA approved

the first biosimilar in 2015 and only seven biosimilars of any drug are currently marketed in the

United States. As such, less data exists concerning the impact of biosimilars as compared to the

comprehensive information about ANDA-approved generics. While there are differences in

distribution, substitution laws, and prescription writing between biosimilars and generics drugs, the

general principle is the same: competition from FDA-approved follow-on products lowers prices

for consumers.

       80.       Numerous studies have been issued estimating the cost savings (determined by

estimated price reductions, penetration, and the like) on the introduction of follow-on biologics and

biosimilar drugs.5

                                                      FACTS

       A          Humira is the best-selling drug in the world.

       81.       Humira’s active ingredient is adalimumab, an anti-inflammatory biologic medicine

that binds to tumor necrosis factor alpha (TNFα). The inflammatory response of many autoimmune

diseases is triggered when TNFα binds to TNFα receptors in the body. Humira interferes with that

process, reducing the body’s inflammatory response.

       82.       The antibody adalimumab was developed through a collaboration between BASF

AG and Cambridge Antibody Technology. Formulations of adalimumab were disclosed in U.S.

Application No. 08/599,226, filed on February 9, 1996, which issued as U.S. Patent No. 6,090,382


5
  E.g., Andrew W. Mulcahy, Jakub P. Hlavka, and Spencer R. Case, Biosimilar Cost Savings in
the United States, 7 Rand Health Q. 4 (2018).
                                                 18
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 22 of 81 PageID #:22




(“the ‘382 patent”) on July 18, 2000. BASF AG was the original assignee for the ‘382 patent, which

expired on December 31, 2016.

       83.     On March 2, 2001, Abbott completed its purchase of BASF AG’s pharmaceutical

 business, acquiring the rights to adalimumab and the ’382 patent.

       84.     FDA approved Humira in late 2002 and Abbott launched Humira shortly

 thereafter. Humira was first approved as a treatment for rheumatoid arthritis. It has since been

 indicated to treat a range of other autoimmune conditions as well, including juvenile idiopathic

 arthritis, psoriatic arthritis, ankylosing spondylitis, adult and pediatric Crohn’s disease,

 ulcerative colitis, plaque psoriasis, hidradenitis suppurativa, and uveitis.

       85.     Humira is administered by subcutaneous injection. Once acclimated, patients need

to be injected, or to inject themselves, approximately every two weeks. Patients who start on

Humira are advised to stay on it indefinitely. Patients are warned that if they abruptly stop treating

with Humira, they may have a “severe” reaction or “flare up” of their condition and may not

respond thereafter to Humira or other similar treatments. AbbVie’s commercial efforts are

focused on keeping existing patients on the drug without interruption and obtaining new users.

       86.     The following table lists U.S. sales of Humira since 2006 (Humira launched in

2003 but U.S. sales are not available until 2006).


                                      Year             U.S. Sales
                                 2006           $1,200,000,000
                                 2007           $1,600,000,000
                                 2008           $2,200,000,000
                                 2009           $2,500,000,000
                                 2010           $2,872,000,000




                                                  19
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 23 of 81 PageID #:23



                                   2011          $3,427,000,000
                                   2012          $4,377,000,000
                                   2013          $5,236,000,000
                                   2014          $6,524,000,000
                                   2015          $8,405,000,000
                                   2016          $10,432,000,000
                                   2017          $12,361,000,000
                                   2018          $13,685,000,000

                                 TOTAL           $74,819,000,000.00


           87.    Humira has been the top-selling drug in the U.S. for more than six years. Its

immense revenue was due to its high price—as much as almost $50,000 per patient per year.

           B.      AbbVie works to preserve its Humira profits at all costs, filing a Citizen
                   Petition and building a patent thicket to trap competitors

           88.    AbbVie and its predecessor, Abbott, recognized that thwarting competition from

biosimilars for as long as possible would be key to extending Humira’s sales and AbbVie’s

profits.

           89.    As early April 2, 2012, Abbott began pushing the envelope to forestall biosimilar

competition with Humira. It began by filing a Citizen Petition with the FDA seeking to have the

FDA decline to implement the BPCIA as to any application or investigational new drug

application for a biosimilar product that cites as it reference product the BLA for Humira. Abbot

argued that:

           FDA’s use of trade secrets in pre-enactment sponsors’ BLAs to support approval
           of competitor products would frustrate these sponsors’ investment-backed
           expectation regarding their property and would constitute a taking under the Fifth
           Amendment to the U.S. Constitution that requires just compensation.6


6
 FDA letter, dated September 23, 2016, at 2, denying Citizen Petition of Abbot Laboratories in
Docket #FDA-2012-P-0317, available at: https://www.regulations.gov/document?D=FDA-2012-
P-0317-0010
                                                  20
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 24 of 81 PageID #:24




      90.        But AbbVie knew it needed more than a pending Citizen Petition. AbbVie knew

that with enough patents in competitors’ paths, AbbVie used the sheer volume of patents and

threat or reality of attendant infringement claims to deter biosimilar companies from seeking

approval and litigating the patents to conclusion. Regardless of the ultimate merits, AbbVie could

keep biosimilars off the market because few, if any, companies could litigate all of AbbVie’s

patents; indeed, few could even parse through the morass of patents to determine whether any

were valid and infringed. Even if a company chose to do so, it would not obtain a final judgment

for many years.

      91.        Even if a biosimilar company evaluated each and every claim of all known

Humira patents and concluded that they were all invalid or not infringed, it might still be hesitant

to launch at risk. If any of AbbVie’s patent claims was held valid and infringed, the biosimilar

company could be subject to crushing damages based on sales of the best-selling drug in the

world. Thus, through its threats of protracted litigation, AbbVie could maintain its monopoly

through its use of government process, regardless of whether it prevailed.

                 1.     AbbVie concedes it sought to forestall Humira competition by setting
                        up a thicket of patents.

      92.        AbbVie was created as a spinoff of Abbott’s biologic and branded drug business

in early 2013. AbbVie, since inception, has been highly dependent on Humira sales.

      93.        Almost immediately, AbbVie publicly acknowledged that it was heavily

dependent on Humira sales until it could develop new drugs. At the Goldman Sachs Healthcare

Conference on June 13, 2013, AbbVie’s EVP and CFO Bill Chase admitted:

            At the end of the day, it’s about making sure we achieve everything we can with
            Humira, which has tremendous growth potential, and it’s about making sure our
            pipeline ultimately is launched and delivers meaningful growth. So that’s
            basically what we’re aligned around.


                                                 21
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 25 of 81 PageID #:25




      94.         Because it obtained approval for Humira in December 2002, AbbVie’s twelve-

year exclusivity under the BPCIA terminated in December 2014. AbbVie thus could not count

on statutory or regulatory exclusivities to protect Humira. AbbVie knew and explicitly stated that

patents on biologic drugs could deter biosimilar competition. On AbbVie’s earnings call on

October 25, 2013, AbbVie’s CEO Rick Gonzalez noted that, in seeking to make a small handful

of biosimilars:

       [Y]ou’re going to be walking your way through an absolute minefield of IP,
       thousands of patents around all of these products. And you have to make sure that
       you don’t step on any one of them along the way because that’s going to create a
       big problem for you because I can assure you just like us, every innovator is going
       to protect their patent position.

      95.         To deter competition, AbbVie sought to obtain as many patents as it could. Some

of the patents claimed Humira, its uses, or its manufacturing processes. Other patents included

ingredients, formulations, and/or processes that AbbVie did not use, but which an innovative

biosimilar company might employ to make a competitor to Humira. AbbVie sought to patent the

entire field of Humira-like drugs so as to foreclose any possible competition.

      96.         AbbVie also made every effort not to obscure the patents it held or might even

assert. AbbVie admitted that its patent strategy was, and is to create hurdles sufficient to prevent

any company from making a biosimilar similar to Humira without infringing AbbVie’s patents.

At the Goldman Sachs Healthcare Conference on June 11, 2014, Mr. Chase boasted:

       Well, we do have a very robust collection of IP . . . And we’re obviously not very
       specific about what’s in there. But let me—suffice to say that, with a product as
       important and as attractive as Humira, you do everything you can on the IP front
       to ensure that you’ve protected it to the best you can.

       The bulk of that IP strategy, although there’s a lot of strategies in there, is designed
       to make it more difficult for a biosimilar to follow behind you and come up with a
       very, very similar biosimilar.



                                                  22
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 26 of 81 PageID #:26




AbbVie acknowledged in 2015 that the “vast majority” of its patent thicket around Humira had

been developed in the past two years—that is, since the split with Abbott in 2013. AbbVie also

noted that patent litigation could delay competition (regardless of the outcome), and that a

biosimilar was unlikely to launch during litigation because of the threat of “extremely large”

damages. On AbbVie’s earnings call on October 30, 2015, Mr. Gonzalez threatened, “Any

company seeking to market a biosimilar version of HUMIRA will have to contend with this

extensive patent estate, which AbbVie intends to enforce vigorously.”

       Since the biosimilar statute requires the biosimilar to obtain approval for one or
       more indications previously approved for the innovator drug, and have the same
       route of administration, dosage form and strength, we know biosimilars will infringe
       these method of use patents.

      97.      AbbVie needed a huge volume of patents because it did not want to rely on the

validity of any individual patent; it was likely to lose if it sought to defend its patents from

challenges. On AbbVie’s earnings call on April 27, 2017, Mr. Gonzalez stated:


       [I]f you look at our level of confidence in what we’ve described to the market about our
       ability to protect Humira, it remains the same. And that confidence was built around a
       large portfolio of IP; it was never contingent upon any one set of IP or any single set of
       patents or individual patents


      98.      AbbVie acknowledges its IP strategy is substantially the same now as it was in

2013. It has sought, and continues to seek, to delay biosimilar competition until many years after

the 2016 expiration of the ’382 patent by threatening, and sometimes filing, patent infringement

litigation and promising crushing damages for any biosimilar that dares to launch at risk. On

AbbVie’s earnings call on October 27, 2017, Mr. Gonzalez stated:

       [W]e believe . . . that we will not see direct biosimilar competition in the U.S. until
       at least the 2022 timeframe. Importantly, this will allow a number of key assets
       within our robust late-stage pipeline to enter the marketplace and establish a strong
       growth trajectory.
                                                23
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 27 of 81 PageID #:27



       [I]f you look at our objective when we launched the company, we knew from day
       one that there was a point of time when we would be dealing with biosimilar
       competition on HUMIRA. And our whole focus on building a pipeline, a robust
       pipeline, was designed to allow us to be able to grow through that period.

       And we talked over and over again about the importance of the 2019 date in order
       to launch those products and ultimately be able to drive them up the growth curve
       to the point where they are profitable and they are contributing significantly. And I
       think as we continue to advance, we are hitting all of those milestones that we set
       for ourselves to be able to do that. And so I would tell you that our whole intent was
       to be able to drive through that erosion curve that we expected.

       ...

       And so I think what gives us confidence is we fundamentally believe, one, [an at-
       risk launch is] an incredibly risky strategy for someone to take based on the size of
       this asset and the damage that would be done and the consequences of that damage
       if they lost. Number two, I don’t know that I can be any clearer about what our intent
       is, but I think they understand what our intent would be to defend it.

      99.      AbbVie’s goal was not to protect its legitimate interests, but instead to create a

thicket of patents that—regardless of their validity—could impede and deter potential

competitors.

               2.      AbbVie’s patent thicket is a calculated maze of patent filings designed
                       to obfuscate and advance its unlawful scheme.

      100.     There is no publicly available catalogue of AbbVie’s Humira-related patents, but

one analyst estimated that AbbVie has filed 247 patent applications and obtained 132 patents

related to Humira, while noting that its methodology “likely undercounted” the “overall number

of patent applications and granted patents[.]”

      101.     AbbVie did so through repeated continuation applications of the Humira-related

patent applications that Abbott had been prosecuting since it acquired BASF’s adalimumab

intellectual property in 2001. The continuation applications are substantially similar to the parent

applications with minor variations, and timed to maintain original application’s priority date and

seek even more duplicative patents.


                                                 24
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 28 of 81 PageID #:28




      102.      For example, on August 16, 2002, Abbott filed U.S. Application No. 10/222,140

(“the ’140 application”). The ’140 application never resulted in a patent; Abbott abandoned the

application in 2005. But the 2002 priority date of the ’140 application was critical: Abbott began

selling Humira in 2003, and these sales would invalidate any formulation patent with a priority

date more than a year later. 35 U.S.C. § 102. Abbott and later AbbVie went to great lengths to

keep alive the 2002 priority date of the ’140 application.

      103.      On August 15, 2003, before abandoning the ‘140 application, Abbott filed an

international continuation patent application, PCT/IB2003/004502, now expired.

      104.      On October 27, 2005, it filed a continuation of this international patent

application, U.S. Application No. 10/525,292, a U.S. National Stage Application under 35 U.S.C.

§ 371. Abbott prosecuted this application for nearly seven years until it issued as U.S. Patent No.

8,216,583 on July 10, 2012.

      105.      On May 15, 2012, shortly before the patent issued, Abbott filed another

continuation application, U.S. Application No. 13/471,820, so that it could use the priority date

of the ‘140 application to obtain more patents. The ‘820 application ultimately issued as U.S.

Patent No. 8,932,591 on January 13, 2015, but before it did, AbbVie filed four more continuation

applications.

      106.      AbbVie employed this technique over and over again, filing new continuation

applications shortly before new patents issued, so as to keep alive the 2002 priority date.

Altogether, the ’140 application resulted in at least twenty-two patents, all of which were based

on applications that, but-for the claimed priority to the ’140 application, would have been barred,

and all of which issued more than nine years after AbbVie began selling Humira.




                                                25
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 29 of 81 PageID #:29




      107.     AbbVie followed a similar approach with several other patent applications that

date to the early 2000s. Abbott filed a few patent applications shortly after it acquired rights to

adalimumab, and AbbVie again used serial continuation applications to apply for hundreds of

patents.

               3.      AbbVie built its patent thicket without regard to patent merits.

       108.    AbbVie focused more on the sheer number of patents and claims it could assemble

than on the validity of the individual patents and claims. As a result, many of its patents do not

withstand scrutiny.

                       a.     Many AbbVie’ use patents are obvious in light of prior art.


       109.    The PTAB instituted inter partes review proceedings on at least five of AbbVie’s

use patents and found three patents invalid due to obviousness: U.S. Patent No. 8,889,135; U.S.

Patent No. 9,017,680; and U.S. Patent No. 9,073,987. The two other IPR proceedings, regarding

U.S. Patent Nos. 9,090,689 and 9,067,992, were terminated by settlement after institution, but

before the PTAB reached a final decision.

       110.    As demonstrated by the PTAB’s decision to institute proceedings, the PTAB had

concluded that there was a reasonable likelihood that at least one of the claims in each patent was

invalid, and had AbbVie not settled with Sandoz, the PTAB would have held that all the claims of

these two patents were invalid.

       111.    U.S. Patent No. 9,512,216 suffers the same deficiencies for which the PTAB

instituted IPRs for the five use patents. The ‘216 patent claims a method for treating plaque

psoriasis with a dosing regimen of adalimumab. The earliest application to which it claims priority

was filed on April 9, 2004. But by then, Humira had been approved and sold to treat rheumatoid



                                                26
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 30 of 81 PageID #:30



arthritis for over a year, with the dosing regimen described in the ‘216 patent, and it was known in

the art that rheumatoid arthritis and plaque psoriasis are both chronic autoimmune diseases that

were often treated by the same drugs administered in the same or similar doses and dosing

regimens.

        112.    U.S. Patent No. 9,187,559 is similarly deficient. The ’559 patent claims a method

for treating idiopathic inflammatory bowel disease in a human subject by administering a first dose

of 160 mg of adalimumab and a second dose of 80 mg of adalimumab two weeks later. Once again,

the earliest application to which it claims priority was filed on April 9, 2004. But

Humira had been sold commercially to treat rheumatoid arthritis for over a year before this date,

and a World Intellectual Property Organization (“WIPO”) publication on December 19, 2002,

disclosed that a similar subcutaneous injection of adalimumab could treat idiopathic inflammatory

bowel disease. The same WIPO reference also taught an 80 mg biweekly dosing regimen to treat

rheumatoid arthritis and idiopathic inflammatory bowel disease, and a doubled initial dose was

well known in the art at the time. The prior art demonstrates that the claims of this patent were

obvious as of its priority date.

                        b.         AbbVie’s formulation patents are invalidated by prior art.

        113.    AbbVie’s formulation patents generally claim priority to the ’140 application, filed

on August 16, 2002.

        114.    The ’382 patent discloses adalimumab (formerly “D2E7”) and describes

incorporating adalimumab into pharmaceutical compositions, including liquid dosage forms that

may comprise polyalcohols, buffers, or surfactants. The ‘382 patent issued on July 18, 2000, before

the ‘140 application’s filing date. As such, the ‘382 patent is invalidating prior art to all the

formulation patents.



                                                   27
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 31 of 81 PageID #:31



       115.    The ’382 patent describes every element of the later formulation patents’ claims

except for the concentration of adalimumab, the type of surfactant, the concentration of surfactant,

and, for some patents, the type of buffer. But each of these other elements are routine optimization

that a skilled artisan could perform. And they were all easily discoverable in other prior art available

in 2002, including publications by van de Putte, Barrera, Remington, and others, as well as United

States Patent Nos. 6,171,586, issued January 9, 2001, and 6,252,055, issued June 26, 2001.7

                       c.      AbbVie made material misrepresentations and omissions to the
                               PTO during the prosecution of its patents.

       116.    In 2006, AbbVie filed U.S. Provisional Application Nos. 60/845,158 and

60/876,374, followed by a series of continuation applications that issued as, among others, U.S.

Patent Nos. 8,093,045, 8,911,964, and 9,090,867. These patents claim a fed batch method of

producing a protein or various antibodies, including adalimumab. AbbVie had been using a

substantially similar process since it began manufacturing and selling Humira in 2002. But AbbVie

did not reveal that the process it was seeking to patent was not new, and was, in fact, embodied in

its prior commercial sales.

       117.    Instead, it concealed this information. In the prosecution of the ’867 patent, the

PTO observed that certain prior art “teaches a generic high-yield fed batch method of making

antibodies” and stated that “[a]pplicants are urged to provide any details they see as pertinent to

the instant claims (e.g., 2 g/L antibody production, pH ramp, two different temperatures).” AbbVie




7
 B. A. van de Putte et al., Efficacy of the Fully Human Anti-TNF Antibody D2E7 in Rheumatoid
Arthritis, 42 Arthritis & Rheumatism (1999) (ACR Abstract Concurrent Session, RA: TNF-
Blockade, Wednesday, Nov. 17, 1999 S400); P. Barrera et al., Effects of Treatment with a Fully
Human Anti-Tumour Necrosis Factor α Monoclonal Antibody on the Local and Systemic
Homeostasis of Interleukin 1 and TNFα in Patients with Rheumatoid Arthritis, 60 Annals
Rheumatic Disease 660 (July 2001); Remington: The Science and Practice of Pharmacy (Alfonso
R. Gennaro ed., 20th ed.2000).
                                                  28
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 32 of 81 PageID #:32



argued in response that “none of the cited documents teach, suggest, or render obvious . . . a fed

batch method for making an anti-TNFα antibody” but AbbVie did not disclose its prior use of the

process to make a product that it had sold commercially for several years before the application’s

priority date.

        118.     Likewise, in the prosecution of the 9,018,361 patent, AbbVie misrepresented

material information. This patent claims “[a] process for purifying adalimumab from a

fermentation harvest of a Chinese Hamster Ovary (CHO) cell culture expressing said

adalimumab,” where the process comprises “a) binding adalimumab from said fermentation

harvest to a Protein A resin, b) eluting the bound adalimumab at an elution pH of 3.6-4, and c)

incubating the eluted adalimumab for 1 to 3 hours.” As a continuation of U.S. Patent Application

No. 12/582,506, which claims the benefit of U.S. Provisional Application No. 61/196,753, the

patent’s priority date is October 20, 2008. During prosecution, the PTO rejected the claims as

obvious in light of U.S. Patent No. 5,429,746 and a publication of U.S. Patent No. 7,820,799.

Although it does not specifically mention the adalimumab antibody itself, the ’746 patent teaches

nearly every step of the process claimed in the ’361 patent, except those aspects that were routine

optimization. And the ’799 patent taught the use of Protein A chromatography for purifying

adalimumab. The PTO concluded that the two prior art references together rendered the claims of

the ’361 patent obvious.

        119.     AbbVie responded with a declaration from Diane Dong, who affirmed under oath,

among other things:


         [I]t is my opinion that it was unexpected that adalimumab could be successfully
         purified from CHO cells without significantly [sic] degradation, even with acidic
         elution of protein A resins followed by a substantial period of viral inactivation
         under low-pH conditions.



                                                29
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 33 of 81 PageID #:33



           120.   But three specific items of prior art made clear that the success of Protein A

purification was not unexpected. First, the ’382 patent disclosed that adalimumab “can be

recovered from the culture medium using standard protein purification methods.” This suggests

that a standard method of purification, such as Protein A purification, would be effective for

adalimumab.

           121.   Second, the prior art WO2007117490 publication—a publication of now-

abandoned application 11/296,926—disclosed that “Protein A capture, in which an antibody-HCP

mixture is applied to a protein A column such that the antibody binds to protein A and HCPs flow

through, typically is used as an initial purification step in antibody purification procedures as a

means to remove HCPs.” This makes clear that Protein A purification is a standard purification

method for antibody purification.

           122.   Third, U.S. Patent No. 9,090,867—whose application was pending during the

prosecution of the ‘361 patent—disclosed that “[i]t is also possible to utilize an affinity column

comprising a polypeptide-binding polypeptide, such as a monoclonal antibody to the recombinant

protein, to affinity-purify expressed polypeptides.” One of the polypeptides discussed is

adalimumab. The patent’s specification adds that “[o]ther types of affinity purification steps can

be a Protein A or a Protein G column, which affinity agents bind to proteins that contain Fc

domains.” This again suggests that Protein A purification would be effective for adalimumab.

AbbVie did not disclose this application during the prosecution of the ‘361 patent.

           123.   These prior art references make clear that Protein A purification was known in the

art, and it was a misrepresentation for Dr. Dong to claim that the process yielded unexpected

results.




                                                  30
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 34 of 81 PageID #:34



       C.       Amgen submits the first application for a Humira biosimilar and ultimately
                gets paid to delay entry by five years.

       124.    Beginning in 2015, pharmaceutical manufacturers—including some of the biggest

pharmaceutical companies in the world—submitted ABLAs under 42 U.S.C. § 262(k) for approval

to manufacture biosimilars to Humira. Amgen filed the first such application.

       125.    On November 25, 2015, Amgen submitted ABLA No. 761204 to the FDA seeking

approval to market Amjevita, a biosimilar to Humira. The FDA accepted Amgen’s ABLA on

January 22, 2016.

       126.    On January 25, 2016, Amgen informed AbbVie that the FDA had accepted its

ABLA for review. On February 10, 2016, Amgen provided AbbVie with a copy of its ABLA under

the confidentiality provisions set forth in 42 U.S.C. § 262(l)(1) of the BPCIA. On April 11, 2016,

AbbVie identified, on its 3A list, 66 patents AbbVie contended that Amgen’s biosimilar would

infringe.

       127.    On June 10, 2016, Amgen responded with its 3B statement explaining in over 2,750

pages why 65 of the patents on AbbVie’s 3A list are invalid and/or would not be infringed by

Amgen’s biosimilar Amjevita. Amgen supported its 3B statement with detailed claim charts,

citations to the specifications of AbbVie’s patents, and numerous prior art references. The lone

patent for which Amgen did not contest validity or infringement was the ‘382 patent; instead,

Amgen certified that it did not intend to begin commercial marketing of its biosimilar Amjevita

before December 31, 2016, the date the ’382 patent expired.

       128.    On June 21, 2016, eleven days into its sixty-day period for responding, AbbVie

sent its 3C response to Amgen. AbbVie provided no response at all to Amgen’s contentions

regarding six patents. For the other 59 patents, AbbVie responded in part but did little to address

the Amgen’s non-infringement assertions or to state the basis for any infringement assertions it

                                                31
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 35 of 81 PageID #:35



might make. Despite having Amgen’s ABLA, providing information on the composition of

Amjevita and the uses for which Amgen sought approval, as well as manufacturing information

for the drug, AbbVie repeatedly contended that it did not have sufficient information available to

it to formulate an infringement theory. AbbVie did not ask for any additional information from

Amgen, though, a step it presumably would have taken if it sought a good faith assessment of any

potential infringement. AbbVie’s 3C response also ignored many of Amgen’s invalidity

contentions and did not respond to Amgen’s invalidity claim charts.

        129.    Amgen notified AbbVie on at least three separate occasions—June 24, 2016, July

1, 2016, and July 15, 2016—that AbbVie had not complied with paragraph 3(C) and provided a

detailed list of deficiencies, including a specific list of the Amgen’s non-infringement and

invalidity contentions to which AbbVie had not responded.

        130.    AbbVie refused to remedy the deficiencies and instead stated its desire to assert 61

patents (covering more than 1,000 patent claims) in the litigation. Lacking AbbVie’s bases for

assertions of infringement of many of these claims, Amgen attempted to narrow the scope of the

litigation, suggesting, for example, that the parties select a smaller number of patents and claims

that presented unique issues of invalidity or infringement; AbbVie refused.

        131.    On July 30, 2016, Amgen informed AbbVie that it would identify six patents to be

the subject of an infringement action (or at least the first phase of such an action); under the statute,

this limited AbbVie to identifying six patents as well. On August 4, 2016, the parties exchanged

their lists of patents, and AbbVie filed suit on all listed patents. AbbVie identified U.S. Patent Nos.

8,911,964; 8,916,157; 8,986,693; 8,961,973; 9,096,666; and 9,272,041. Amgen identified U.S.

Patent Nos. 8,663,945; 8,986,693; 9,096,666; 9,220,781; 9,359,434; and 9,365,645. Because both

parties identified the ’693 and ’666 patents, the total number of patents in suit was 10.



                                                   32
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 36 of 81 PageID #:36



       132.    On September 23, 2016, the FDA granted approval of Amgen’s biosimilar

Amjevita. Amjevita is the fourth biosimilar ever approved by the FDA.

       133.    On the same day, the FDA denied the April 2, 2012 Citizen Petition finding that

there was “no merit to the takings argument in the Petition,” and further pointedly stating,

“[b]ecause the analytical, preclinical, and clinical data submitted by Abbott were available for

public disclosure immediately following the approval of the Humira BLA, they are not property

entitled to protection under the Fifth Amendment.”8

       134.    On November 17, 2016, the court set a schedule for discovery, briefing, and trial in

the AbbVie v. Amgen matter. The schedule called for the close of fact discovery in January 2018,

the close of expert discovery in May 2019, and trial in November 2019.

       135.    On September 28, 2017, many months before the close of fact discovery and

without any substantive rulings, AbbVie and Amgen settled their litigation. Although the

settlement is confidential, AbbVie’s press release makes clear that the parties agreed that Amgen

agreed to drop its patent challenges and not to enter the market for and compete with Humira until

January 31, 2023, more than five years later. In exchange for this delay, even though it was the

defendant in the litigation and had no claim to damages or other monetary relief, Amgen received

a valuable exclusivity worth hundreds of millions of dollars.

       136.    Amgen was the first to file for FDA approval of a biosimilar to Humira. Many other

manufacturers have since filed for FDA approval for their biosimilars, looking to compete with

and take a piece of the market for Humira, the largest-selling drug in the United States for several




8
 FDA letter, dated September 23, 2016, at 12, 26, denying Citizen Petition of Abbot Laboratories
in Docket #FDA-2012-P-0317, available at: https://www.regulations.gov/document?D=FDA-
2012-P-0317-0010
                                                33
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 37 of 81 PageID #:37



years running. The FDA has approved at least two other biosimilars since approving Amgen’s

BLA – Sandoz and Boehringer.

       137.    Unlike the Hatch-Waxman Act’s framework that allows 180 days of exclusivity for

the first generic, Amgen was not entitled to any period of exclusivity on the market to compete

with Humira. The AbbVie-Amgen deal, though, gave Amgen precisely that. AbbVie agreed not to

settle with any other manufacturers on terms that would let them enter the market at the same time

as Amgen, or for five months thereafter, thus ensuring that Amgen would not have to compete

with any other biosimilars to Humira for the first five months it is on the market. All biosimilar

sales—and thus all biosimilar profits—during those five months will go into Amgen’s pocket.

       138.    Such a period of exclusivity is highly valuable. In 2018, revenues from Humira

U.S. sales were $13.7 billion. Had one or more biosimilars been in the market then, they would

have taken a significant portion of those revenues for themselves. Even if biosimilars captured

20% of the market with price reductions of 20%, biosimilar revenues would have been $2.2 billion

in 2018 or $913 million for five months.

       139.    Instead of splitting those revenues among multiple biosimilar competitors, AbbVie

and Amgen’s agreement makes sure that Amgen can monopolize the Humira biosimilar market

for five months. Assuming that Amgen and another biosimilar competitor would have evenly split

the biosimilar market, Amgen could have expected $456.5 million in revenues in five months of

exclusivity in 2018; as a result of the deal, however, the entire $913 million would have been

allocated to Amgen. In short, the exclusivity period AbbVie used to pay Amgen to delay entry is

worth hundreds of millions of dollars at 2018 levels of Humira sales. Depending on the growth of

Humira until 2023, Amgen’s payment for waiting to launch may be worth significantly more.




                                               34
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 38 of 81 PageID #:38



       140.    Both AbbVie, by extending its Humira monopoly, and Amgen, by gaining hundreds

of millions of dollars in expected revenue as a result of the de facto exclusivity period it received,

benefit greatly from their reverse payment agreement. But while AbbVie and Amgen win, payers

are the big losers in the deal, forced to continue paying supra-competitive prices for Humira for

many more years without competition and then denied the benefits of competition between

biosimilars during Amgen’s five-month exclusivity period.

       D.        AbbVie enters into deals with other would-be competitors, delaying their
                 entry and preserving the five-month payment to Amgen.

               1.    AbbVie next settles with Samsung Bioepis.

       141.    On April 5, 2018, AbbVie and Samsung Bioepis announced a “global resolution of

all intellectual property-related litigation with Samsung Bioepis over its proposed biosimilar

adalimumab product.” AbbVie secured this deal with Samsung Bioepis three months before

Samsung Bioepis even filed an application with the FDA for approval of a biosimilar to Humira.

       142.    The deal allows Samsung Bioepis to begin marketing its adalimumab product in

the European Union on October 16, 2018, but not until June 30, 2023 in the United States, five

months after the date of Amgen’s agreed entry. AbbVie’s press release notes that the deal with

Samsung Bioepis does not include an acceleration clause, meaning Samsung Bioepis cannot enter

the market earlier if Amgen or any other Humira biosimilar enters before it.

       143.    In July 2018, three months after securing the deal, Samsung Bioepis submitted an

ABLA for SB5, its Humira biosimilar. The FDA accepted it for review on September 27, 2018. It

is pending.




                                                 35
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 39 of 81 PageID #:39



               2.         The third would-be biosimilar, Mylan, settles and receives the
                          third earliest entry date.

       144.    In or around early 2018, Mylan submitted an ABLA for Hulio, a biosimilar to

Humira. On July 17, 2018, AbbVie announced a deal with Mylan, allowing Mylan to enter the

U.S. market on July 31, 2023, six months after Amgen, the first to settle, and one month after

Samsung Bioepis, the second to settle. Like the Samsung Bioepis deal, Mylan’s U.S. launch date

will not be accelerated by entry of other biosimilars.

               3.         AbbVie next settles with Sandoz less than three weeks before
                          Sandoz received its BLA approval and gives it the next entry
                          date.

       145.    On January 16, 2018, the FDA accepted Sandoz’s ABLA for Hyrimoz, a biosimilar

to Humira, and on January 17, 2018, Sandoz commenced the pre-litigation exchanges provided for

in the BPCIA by sharing its ABLA, which describes the formulation of its biosimilar Hyrimoz,

with AbbVie.

       146.    On March 18, 2018, AbbVie provided Sandoz its 3A list, which described patents

for which AbbVie asserted that it believed a claim of patent infringement could be reasonably

asserted. AbbVie supplemented that list on April 24, 2018, and May 1, 2018, each time adding a

recently issued patent.

       147.    On May 16, 2018, Sandoz responded with its 3B statement, describing in detail

why it believed that each patent identified by AbbVie was invalid or would not be infringed by its

biosimilar.

       148.    On July 15, 2018, AbbVie provided Sandoz with its 3C statement. AbbVie’s 3C

statement identified 84 patents that it asserted would be infringed by Sandoz’s biosimilar.

       149.    On August 5, 2018, Sandoz stated that it would identify one patent to be the subject

of an infringement action, which limited AbbVie to identifying one patent as well.

                                                 36
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 40 of 81 PageID #:40



       150.    On August 10, 2018, the parties exchanged their (l)(5) lists of patents. The parties

identified U.S. Patent Nos. 9,187,559 and 9,750,808. Later the same day, AbbVie filed suit on

both listed patents.

       151. Despite having Sandoz’s ABLA and manufacturing data and thus knowing the

formulation for Hyrimoz, AbbVie unfairly and deceptively included in its patent thicket patents

for which there was not even an arguable claim of infringement by Hyrimoz. For example, nine of

the formulation patents AbbVie included specify the use of a buffer system with a particular

ingredient:

                          U.S. Patent No.             Claims a buffer system
                                                           comprising
                          8,795,670                          Histidine
                          8,802,101                           Acetate
                          8,802,102                          Succinate
                          8,940,305                         Gluconate
                          9,272,041                           Acetate
                          9,295,725                          Succinate
                          9,327,032                          Histidine
                          9,732,152                          Histidine
                          9,738,714                          Succinate


       152.    None of the ingredients identified in the table above is in Sandoz’s biosimilar. Even

though the BPCIA requires that the brand manufacturer list only those patents for which “a claim

of patent infringement could reasonably be asserted,” AbbVie asserted in its 3C statement that

Sandoz would infringe all nine of these patents.

       153.    Additionally, one of the two patents in suit claimed buffer systems not present in

Hyrimoz. Claims 3, 19, 21, 23, 25, and 26 claim a formulation with a buffer system comprising

succinate, acetate, or histidine, none of which are in Hyrimoz (or Humira). Nonetheless, AbbVie’s

complaint alleged that Sandoz’s biosimilar infringed, among others, claims 3, 25, and 26.



                                                37
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 41 of 81 PageID #:41



       154.   On October 11, 2018, just two months after AbbVie filed suit against Sandoz

regarding the two patents, before Sandoz responded to AbbVie’s complaint, and without any

litigation on the other 82 patents AbbVie claimed were infringed, AbbVie and Sandoz announced

a deal to allow Sandoz’s biosimilar to enter the U.S. market on September 30, 2023, eight months

after Amgen. The deal, like others, has no acceleration clause. Sandoz could launch in the

European Union, however, on October 16, 2018.

       155. On October 31, 2018, the FDA approved Hyrimoz.

              4.     Fresenius Kabi settles and secures the same entry date as
                     Sandoz without filing a biosimilar application in the United States.

       156.   On December 19, 2017, Fresenius Kabi announced that it had submitted a

Marketing Authorization Application for MSB11022, a biosimilar to Humira to the European

Medicines Agency (“EMA”) and that the EMA had accepted it for review. There is no indication

that Fresenius Kabi filed an ABLA with the FDA or engaged in the patent dance with AbbVie and

AbbVie did not sue Fresenius Kabi in the United States.

       157.    On October 18, 2018, AbbVie and Fresenius Kabi announced a “global resolution

of all intellectual property-related litigation” related to MSB11022, delaying U.S. entry of

Fresenius Kabi’s biosimilar until September 30, 2023, the same day Sandoz is allowed to enter.

Like the deals before it, the AbbVie-Fresenius Kabi deal does not include an acceleration clause

for U.S. market entry. In the European Union, Fresenius Kabi can enter as soon as the EMA issues

approval.

              5.      AbbVie enters a deal with Momenta without litigation,
                      allowing it the fifth entry date.

       158.   In May 2018, Momenta announced its intention to submit an ABLA for M923, a

biosimilar of Humira, after “business development discussions.” On October 1, 2018, Momenta


                                              38
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 42 of 81 PageID #:42



announced that it had completed these discussions. On November 6, 2018, AbbVie and Momenta

announced a deal allowing Momenta to begin marketing its Humira biosimilar in the United States

(and thus competing with Humira and other biosimilars) on November 20, 2023, approximately

ten months after Amgen’s agreed entry, five months after Samsung Bioepis’s agreed entry, four

months after Mylan’s agreed entry, and two months after Sandoz and Fresenius Kabi’s agreed

entry. The deal contains no acceleration clause.

                6.    AbbVie makes its next deal with Pfizer in a matter of weeks, allowing
                      it to enter with Momenta.

       159.    On August 20, 2018, Pfizer announced positive results from its Phase 3 trials of

PF-06410293, a biosimilar of Humira. Three months later, on November 30, 2018, AbbVie and

Pfizer announced “a global resolution of all intellectual property-related litigation concerning

Pfizer’s proposed biosimilar adalimumab.” The deal allows Pfizer to enter on November 20,

2023, the same date as Momenta, in the United States and upon EMA approval in the European

Union. As with AbbVie’s other deals, the agreement with Pfizer contains no acceleration clause.

               7.     AbbVie settles with Coherus, giving it the sixth entry date.

       160.    Between 2015 and 2017, Coherus filed a number of petitions for inter partes

review of Humira-related patents. On January 25, 2019, Coherus announced a global settlement

resolving “all pending disputes between [Coherus and AbbVie] related to Coherus’ adalimumab

biosimilar.” Under the terms of the deal, Coherus can begin marketing its Humira biosimilar on

December 15, 2023.

               8.     One biosimilar manufacturer remains in litigation with AbbVie,
                      challenging the patent thicket: Boehringer.

         161. On October 27, 2016, Boehringer submitted ABLA No. 761058 for Cyltezo, a

biosimilar to Humira. On January 9, 2017, the FDA accepted Boehringer’s ABLA. Four days



                                                   39
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 43 of 81 PageID #:43




later, consistent with the statutorily required disclosures, Boehringer provided AbbVie with

93,750 pages relating to ABLA No. 761058.

       162.     On March 13, 2017, AbbVie, in its 3A statement, identified 72 patents it argued

would be infringed by Boehringer’s adalimumab biosimilar, including the ’382 patent that

expired more than two months earlier, on December 31, 2016. AbbVie subsequently added three

more patents to its 3A list.

       163.     On May 12, 2017, Boehringer provided AbbVie with 1,841 pages describing in

detail the bases for non-infringement and invalidity of 73 patents identified by AbbVie (and

provided details on the bases for non-infringement and invalidity for the two later added patents

in July 2017.

       164.     On July 11, 2017, AbbVie responded, alleging infringement and validity of 71 of

the 72 patents (omitting only the expired ‘382 patent from its contentions), and including

multiple patents that had been invalidated by the PTAB. On July 21, 2017, Boehringer requested

that AbbVie remove from the patent dance at least 16 patents that it had asserted for which

AbbVie admitted it lacked any evidence to allege infringement; AbbVie declined, claiming it

needed additional, but unspecified, information. (AbbVie did not then request any such

information.)

       165.     Boehringer stated that it would identify five patents to be the subject of an

infringement action; this limited AbbVie to identifying five patents as well. On July 31, 2017,

the parties exchanged their lists of patents. AbbVie identified U.S. Patent Nos. 8,926,975;

9,018,361; 9,266,949; 9,272,041; and 9,546,212. Boehringer identified U.S. Patent Nos.

8,926,975; 9,090,867; 9,096,666; 9,255,143; and 9,272,041.




                                                40
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 44 of 81 PageID #:44




       166.    On August 2, 2017, AbbVie filed suit against Boehringer in the United States

District Court for the District of New Jersey for infringement on all the listed patents (the

“Boehringer Suit”). Because both parties identified the ’975 and ’041 patents, the total number

of patents in suit was eight.

       167.    On August 28, 2017, the FDA approved Boehringer’s biosimilar.

       168.    The Boehringer Suit is still pending. In responding, among other things,

Boehringer filed counterclaims alleging, on information and belief, that AbbVie has “engaged

in a pattern of pursuing numerous overlapping and non-inventive patents for the purpose of

developing a ‘patent thicket,’ using the patenting process itself as a means to seek to delay

competition against its expensive and lucrative adalimumab product. That strategy has generated

. . . more than 100 patents.” For example, “all 74 patents [in AbbVie’s 3A list] . . . were issued

between 2012 and 2017” and “stem from less than half as many patent families. Many of the

patents identified by [AbbVie] share common specifications and have overlapping and nearly

identical claims.”

       169.    Boehringer also asserted an unclean hands defense and sought discovery

regarding its allegation that AbbVie has engaged in a “global effort to improperly delay

competition with respect to adalimumab.” At every turn, AbbVie has resisted producing

documents about that that alleged effort.

       170.    On June 4, 2018, the Court granted Boehringer’s Motion to Compel AbbVie to

produce documents relating to Boehringer’s unclean hands defense. After AbbVie continued to

resist production, the trial judge rebuked it in his Memorandum of February 8, 2019 stating, inter

alia, that “[Boehringer’s] unclean hands defense is...an important, not peripheral, part of this

case”; “[Boehringer’s] unclean hands defense, if substantiated, is potentially dispositive”; and


                                                41
          Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 45 of 81 PageID #:45




“AbbVie chose to fight the “unclean hands” discovery to the last ditch. I am declaring the fight

over. AbbVie will produce the documents.”9

             E.     AbbVie’s deals are having their intended effect: delaying competition
                    for Humira and lower prices for payers.

             171.   Eight of nine would-be competitors to AbbVie for Humira have agreed not to

launch their biosimilars until 2023. AbbVie paid the first to settle—Amgen—with five months as

the exclusive Humira biosimilar on the market. All other entrants are staggered: the later the deal,

the later the agreed entry date.

         Company              Settlement/Agreement     Agreed Entry Date     Biosimilar Approved
                              Date
         Amgen                September 28, 201710     January 31, 2023      September 23, 2016
         Samsung Bioepis      April 5, 2018            June 30, 2023
         Mylan                July 17, 2018            July 31, 2023
         Sandoz               October 11, 2018         September 30, 2023    October 31, 2018
         Fresenius Kabi       October 17, 2018         September 30, 2023
         Momenta              November 6, 2018         November 20, 2023
         Pfizer               November 30, 201811      November 20, 2023
         Coherus              January 25, 201912       December 15, 2023
         Boehringer Ingelheim N/A                      N/A                   August 25, 201713
             172.   Three biosimilars have been approved and, but for AbbVie’s anticompetitive
conduct, would be able to launch.




     9
         Abbvie Inc. v. Boehringer Ingelheim Int’l GMBH, No. 17-cv-01065-MSG-RL, 2019 WL.
10
   Agreed entry dates for Amgen, Samsung Bioepis, Mylan, Sandoz, Fresenius Kabi and
Momenta listed at: https://news.abbvie.com/news/press-releases/abbvie-announces-humira-
adalimumab-global-patent-license-with-momenta.htm
11
   The agreed entry date for Pfizer is listed at: https://news.abbvie.com/news/abbvie-
announces-humira-adalimumab-global-patent-license-with-pfizer.htm
12
  https://investors.coherus.com/news-releases/news-release-details/coherus-biosciences-
announces-global-settlement-abbvie-securing
13
     FDA BLA Approval Letter, dated August 25, 2017.
                                                  42
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 46 of 81 PageID #:46



                                             CLASS ALLEGATIONS

       173.    Plaintiff, the Fund, brings this action under Federal Rule of Civil Procedure 23(a)

and (b)(2) as a representative of a class seeking injunctive relief (“Injunctive Relief Class”) defined

as follows:

               All entities in the United States, the District of Columbia, and Puerto
               Rico who indirectly purchased, paid and/or provided reimbursement
               for some or all of the purchase price of Humira, other than for resale,
               from December 31, 2016, through the present.


       174.    Plaintiff also brings this action under Federal Rule of Civil Procedure 23(a) and

(b)(3) as a representative of a class seeking damages (“Damages Class”) defined as follows:

               All entities who indirectly purchased, paid and/or provided
               reimbursement for some or all of the purchase price for Humira,
               other than for resale, in Alaska, Arizona, California, Connecticut,
               the District of Columbia, Florida, Georgia, Hawaii, Illinois, Iowa,
               Kansas, Massachusetts, Maine, Maryland, Michigan, Minnesota,
               Mississippi, Nebraska, Nevada, New Hampshire, New Mexico,
               New York, North Carolina, North Dakota, Oregon, Rhode Island,
               South Carolina, South Dakota, Tennessee, Utah, Vermont, West
               Virginia, and Wisconsin from December 31, 2016, through the
               present, for consumption by their members, employees, insureds,
               participants, or beneficiaries.


       175.    The following persons and entities are excluded from the Injunctive Relief Class

and the Damages Class (together, the “classes”):

               a.      Natural persons;

               b.      AbbVie and its subsidiaries and affiliates;

               c.      All federal and state governmental entities except for cities,
                       towns, municipalities, or counties with self-funded prescription
                       drug plans;

               d.      All entities who purchased Humira for purposes of resale or directly from
                       AbbVie or its affiliates;



                                                  43
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 47 of 81 PageID #:47



               e.      Fully insured health plans—i.e., plans that purchased insurance covering
                       100% of their reimbursement obligation to members; and
               f.      pharmacy benefit managers.14

       176.    The members of each class are so numerous that joinder is impracticable. Each class

includes at least thousands of members. Members of the classes are widely dispersed throughout

the country.

       177.    Plaintiff’s claims are typical of the claims of all class members. Plaintiff’s claims

arise out of the same common course of conduct that gives rise to the claims of the other class

members. Plaintiff and all class members were and will continue to be damaged by the same

wrongful conduct—i.e., they paid and will continue to pay artificially inflated prices for Humira

and were and continue to be deprived of the benefits of competition as a result of AbbVie and

Amgen’s conduct.

       178.    Plaintiff will fairly and adequately protect and represent the interests of the classes.

Plaintiff’s interests are coincident with, and not antagonistic to, those of the classes.

       179.    Plaintiff is represented by counsel who are experienced and competent in the

prosecution of class action litigation and have particular expertise with class action antitrust

litigation in the pharmaceutical industry.

       180.    Questions of law and fact common to the classes include:

               a. Whether AbbVie and Amgen’s agreement constitutes a violation of the
                  state laws listed below;

               b. Whether AbbVie and Amgen conspired to restrain, and its anticompetitive
                  conduct did suppress biosimilar competition to Humira;

               c. Whether there were cognizable non-pretextual procompetitive
                  justifications explaining AbbVie and Amgen’s agreement;



14
  Pharmacy benefit managers are not part of the class because they do not purchase, pay, and/or
provide reimbursement, and are included in the list of exclusions to avoid any doubt.
                                                  44
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 48 of 81 PageID #:48



               d. Whether AbbVie’s conduct was unfair and/or unconscionable in violation
                  of the state laws listed below;

               e. Whether AbbVie possessed market power in the relevant market;

               f. To the extent a relevant market must be defined, what that definition is;
                  and

               g. The quantum of aggregate overcharge damages paid by the Damages
                  Class.


       181.    Questions of law and facts common to the Damages Class members

predominate over any questions that may affect only individual class members, because AbbVie

and Amgen have acted on grounds generally applicable to the entire Damages Class.

       182.    Class treatment is a superior method for the fair and efficient adjudication of the

controversy because, among other things, class treatment will permit a large number of similarly

situated persons to prosecute their common claims in a similar forum simultaneously, efficiently,

and without the unnecessary duplication of evidence, effort, and expense that numerous individual

actions would engender. The benefits of proceeding through the class mechanism, including

providing injured persons and entities with a means of obtaining redress on claims that might not be

practicable to pursue individually, substantially outweigh any difficulties that may arise in the

management of this class action.


       183.    Class treatment also is appropriate under Rule 23(b)(2). The prosecution of separate

actions by individual members of the Injunctive Relief Class would create a risk of inconsistent or

varying adjudications, which would establish incompatible standards of conduct for AbbVie and

Amgen. In addition, the prosecution of separate actions by individual members of the Injunctive

Relief Class would create a risk of adjudication of their rights that, as a practical matter, would be

dispositive of the interests of other class members not parties to such adjudications or would


                                                 45
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 49 of 81 PageID #:49




substantially impair or impede other class members’ ability to protect their interests. Lastly,

AbbVie and Amgen have acted and refused to act on grounds that apply generally to the Injunctive

Relief Class such that final injunctive relief and/or declaratory relief is warranted with respect to

the class as a whole.

       184.    Plaintiff knows of no difficulty to be encountered in the management of this

action that would preclude its maintenance as a class action.

                            MARKET POWER AND RELEVANT MARKET

       185.    The relevant geographic market is the United States and its territories and

possessions.

       186.    Direct evidence demonstrates AbbVie’s market power. It shows that (1) but for

the anticompetitive conduct alleged above, biosimilar versions of Humira would have entered

the market at substantially lower prices than Humira; (2) AbbVie maintained and raised the

price of Humira despite the presence of other drugs on the market; and (3) AbbVie never

lowered Humira prices or lost sales volume in response to the pricing of other drugs. Humira is

the best- selling product in the world, indicating that its sales are not constrained by any other

products.

       187.    To the extent Plaintiff is required to show market power indirectly, the relevant

product market is the sale of adalimumab and has consisted solely of Humira. Biosimilar

versions of Humira will also be in the relevant market once they are available. At all relevant

times, AbbVie’s share of the relevant adalimumab market was and remains 100%.

       188.    Biologic drugs like Humira are differentiated from other drugs based on features

and benefits (including safety and efficacy), and not only based upon price. Doctors and patients

are generally price-insensitive when prescribing and purchasing prescription drugs like Humira,

                                                 46
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 50 of 81 PageID #:50



in part because insurers typically bear much of the cost of prescriptions. Even drugs within its

same therapeutic class do not constrain the price of Humira.

       189.   Humira is not reasonably interchangeable with any products apart from

biosimilar versions of Humira. Other products are not practical substitutes for Humira.

       190.   At all relevant times, potential entrants into the market for adalimumab faced

high barriers to entry due, in large part, to the lengthy and complex process of maintaining FDA

approval and AbbVie’s patent thicket.

       191.   Humira does not exhibit significant, positive cross-price elasticity of demand

with any other medication. The existence of non-adalimumab products that may be used to treat

similar indications as Humira did not constrain AbbVie’s ability to raise or maintain Humira

prices without losing substantial sales, and therefore those other drug products do not occupy

the same relevant antitrust market as Humira.

       192.   AbbVie needed to control only Humira, and no other products, to maintain

profitably and maintain a supra-competitive price for Humira while preserving all or virtually

all of its sales. Only market entry of a competing, biosimilar version of Humira would render

AbbVie unable to profitably maintain its Humira prices without losing substantial sales.

                            MARKET EFFECTS AND CLASS DAMAGES

       193.   But for the anticompetitive conduct alleged above, multiple manufacturers would

have entered the market with biosimilars of Humira starting as early as December 31, 2016.

       194.   Instead, AbbVie willfully and unlawfully maintained its monopoly power in the

market for adalimumab through a scheme to exclude competition. The scheme forestalled

competition by biosimilars and brought about the anticompetitive effect of maintaining supra-

competitive prices for Humira. AbbVie implemented its scheme by entering into an unlawful



                                                47
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 51 of 81 PageID #:51



agreement with Amgen and creating a patent thicket intended to frustrate competitors’ efforts to

bring biosimilar versions of Humira to the market. These acts, individually and in combination,

were anticompetitive.


         195.   Three biosimilar manufacturers have received FDA approval, and the only

impediments to them launching their biosimilar versions of Humira have been AbbVie and

Amgen’s unlawful agreement and AbbVie’s patent thicket.

         196.   AbbVie’s scheme—including its agreement with Amgen—had the purpose and

effect of preventing biosimilar competition, permitting AbbVie to maintain supra-competitive

monopoly prices for Humira, and enabling AbbVie to sell Humira without competition. Absent

AbbVie and Amgen’s conduct, biosimilar versions of Humira would have been available sooner.

         197.   Competition among drug manufacturers enables all purchasers of the drug to buy

biosimilar equivalents of a drug at substantially lower prices or to buy the reference biologic

product at reduced prices. Consequently, reference biologic manufacturers have a strong incentive

to delay biosimilar competition, and purchasers experience substantial cost inflation from that

delay.

         198.   If competition from biosimilar manufacturers had not been restrained and

forestalled, end-payers like Plaintiff would have paid less for adalimumab by (a) purchasing, and

providing reimbursement for, biosimilar versions of Humira instead of more-expensive Humira

and (b) purchasing, and providing reimbursement for, Humira at lower prices.

         199.   As a result, AbbVie and Amgen’s conduct has caused and will continue to cause

Plaintiff and the classes to pay more than they would have paid for Humira and biosimilar Humira

absent that conduct.




                                               48
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 52 of 81 PageID #:52



                                           ANTITRUST IMPACT

       200.    The effect of AbbVie and Amgen’s conduct was to net AbbVie billions of dollars

in revenue at the expense of end-payers, including Plaintiff and the proposed classes, who paid

hundreds of millions, if not billions, of dollars in unlawful overcharges.

       201.    During the relevant period, Plaintiff and class members purchased substantial

amounts of Humira indirectly from AbbVie.

       202.    As a direct and proximate result of AbbVie and Amgen’s unlawful conduct,

Plaintiff and class members paid supra-competitive prices for Humira that were substantially

higher than the prices they would have paid absent Defendants’ conduct because they were

deprived of the opportunity to purchase lower-priced biosimilar versions of Humira.

       203.    As a result, Plaintiff and class members have sustained substantial losses and

damage to their business and property in the form of overcharges. The full amount and forms and

components of such damages will be calculated after discovery and upon proof at trial.

       204.    The overcharges resulting from AbbVie and Amgen’s conduct are directly

traceable through the pharmaceutical distribution chain to Plaintiff and other end-payers. A

manufacturer first sells the drug to direct purchaser wholesalers based on the listed WAC, minus

applicable discounts. Wholesalers then sell the drug to pharmacies, which in turn sell the drugs to

consumers. In this short chain of distribution, drug products are not altered or incorporated into

other products. Each drug purchase is documented and closely tracked by pharmacies, pharmacy

benefit managers, and third-party payers (such as insurers and health and welfare funds). The

products and their prices are thus directly traceable from the manufacturer until they reach the

hands of the consumer at a pharmacy.




                                                 49
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 53 of 81 PageID #:53



                           INTERSTATE AND INTRASTATE COMMERCE

       205.    AbbVie’s and Amgen’s efforts to restrain and forestall competition for Humira

have substantially affected interstate commerce.

       206.    At all material times, AbbVie manufactured, marketed, promoted, distributed, and

sold substantial amounts of Humira in a continuous and uninterrupted flow of commerce across

state and national lines and throughout the United States.

       207.    At all material times, AbbVie transmitted funds, as well as contracts, invoices and

other forms of business communications and transactions, in a continuous and uninterrupted flow

of commerce across state and national lines in connection with the sale of Humira.

       208.    In furtherance of its efforts to restrain and forestall competition in the relevant

market, AbbVie employed the U.S. mails and interstate and international phone lines, as well as

means of interstate and international travel. AbbVie and Amgen’s activities were within the flow

of and have substantially affected interstate commerce.

       209.    AbbVie and Amgen’s conduct also had substantial intrastate effects in that, among

other things, retailers within each state were prevented from offering more affordable biosimilar

Humira to end-payers inside each state. AbbVie and Amgen’s conduct materially deprived the

consuming public—including hundreds, if not thousands, of end-payers in each state—of any

choice to purchase more affordable biosimilar Humira. The continued absence of competition to

Humira directly and substantially affects and disrupts commerce within each state.

                                          CLAIMS FOR RELIEF

                                            COUNT I

      VIOLATION OF SECTION 1 OF THE SHERMAN ACT: PAY-FOR-DELAY
       AGREEMENT (AGAINST ABBVIE AND AMGEN ON BEHALF OF THE
                      INJUNCTIVE RELIEF CLASS)



                                                50
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 54 of 81 PageID #:54



       210.    Plaintiff repeats and incorporates by reference all preceding paragraphs and

allegations.

       211.    AbbVie granted Amgen a period of exclusivity that it was not entitled to and was

worth hundreds of millions of dollars. In exchange for this substantial consideration, Amgen

agreed to drop its patent challenges and not to launch its FDA-approved biosimilar to compete

with Humira until January 31, 2023.

       212.    AbbVie and Amgen’s settlement is an unlawful pay-for-delay agreement and an

illegal contract, combination, and conspiracy in restraint of trade. The purposes and effects of this

agreement were to: (a) delay and prevent the entry of more affordable biosimilar versions of

Humira in the United States; (b) fix, raise, maintain, or stabilize the prices of Humira; and

(c) allocate 100% of the U.S. adalimumab market to AbbVie.

       213.    AbbVie and Amgen implemented the terms of the agreement, and it achieved its

intended purpose. As a direct and proximate result of Defendants’ anticompetitive conduct, alleged

herein, Plaintiff suffered harm in the form of overcharges.

       214.    There was and is no legitimate, non-pretextual, procompetitive justification for the

reverse payment from AbbVie to Amgen that outweighs its harmful effect. Even if there were

some conceivable justification, the payment was not necessary to achieve that purpose.

       215.    Plaintiff and members of the Injunctive Relief Class will continue to suffer injury,

in the form of overcharges paid for Humira, if AbbVie and Amgen’s unlawful conduct is not

enjoined.

       216.    Plaintiff and the members of the Injunctive Relief Class therefore seek equitable

and injunctive relief under Section 16 of the Clayton Act, 15 U.S.C. § 26, and other applicable

laws, to correct for the anticompetitive market effects caused by AbbVie and Amgen’s unlawful



                                                 51
     Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 55 of 81 PageID #:55



conduct, and to assure that similar anticompetitive conduct and effects do not continue or reoccur

in the future.

                                                 COUNT II

         VIOLATION OF STATE LAW: PAY-FOR-DELAY AGREEMENT (AGAINST
             ABBVIE AND AMGEN ON BEHALF OF THE DAMAGES CLASS)


        217.     Plaintiff repeats and incorporates by reference all preceding paragraphs and

allegations.

        218.     AbbVie granted Amgen a period of exclusivity that it was otherwise not entitled to

and was worth hundreds of millions of dollars. In exchange for this substantial consideration,

Amgen agreed to drop its patent challenges and not to launch its FDA-approved biosimilar to

compete with Humira until January 31, 2023.

        219.     AbbVie and Amgen’s settlement is an unlawful pay-for-delay agreement and an

illegal contract, combination, and conspiracy in restraint of trade. The purposes and effects of this

agreement were to: (a) delay and prevent the entry of more affordable biosimilar versions of

Humira in the United States; (b) fix, raise, maintain, or stabilize the prices of Humira; and

        (c) allocate 100% of the U.S. adalimumab market to AbbVie.

        220.     AbbVie and Amgen implemented the terms of the agreement, and it achieved its

intended purpose. As a direct and proximate result of Defendants’ anticompetitive conduct, alleged

herein, Plaintiff suffered harm in the form of overcharges.

        221.     There was and is no legitimate, non-pretextual, procompetitive justification for the

reverse payment from AbbVie to Amgen that outweighs its harmful effect. Even if there were

some conceivable justification, the payment was not necessary to achieve that purpose.




                                                  52
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 56 of 81 PageID #:56



       222.       AbbVie and Amgen’s pay-for-delay agreement violates the following state

antitrust laws:

                  a.     Ariz. Rev. Stat. Ann. §§ 44-1400, et seq., with respect to purchases

                         in Arizona by Damages Class members and/or purchases by Arizona

                         residents.

                  b.     Cal. Bus. & Prof. Code §§ 16700, et seq., and California common

                         law with respect to purchases in California by Damages Class

                         membersand/or purchases by California residents.

                  c.     C.G.S.A. §§ 35-26 and 28, et seq., with respect to purchases in

                         Connecticut by Damages Class members and/or purchases by

                         Connecticut residents.

                  d.     D.C. Code §§ 28-4502, et seq., with respect to purchases in D.C. by

                         Damages Class members and/or purchases by D.C. residents.

                  e.     Haw. Rev. Stat. §§ 480-2, 480-4, et seq., with respect to purchases

                         in Hawaii by Damages Class members and/or purchases by Hawaii

                         residents.

                  f.     740 Ill. Comp. Stat. §§ 10/3, et seq., with respect to purchases in

                         Illinois by Damages Class members and/or purchases by Illinois

                         residents.

                  g.     Iowa Code §§ 553.4, et seq., with respect to purchases in Iowa by

                         Damages Class members and/or purchases by Iowa residents.




                                                  53
Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 57 of 81 PageID #:57



        h.     Kan. Stat. Ann. §§ 50-112, et seq., with respect to purchases in

               Kansas by Damages Class members and/or purchases by Kansas

               residents.

        i.     Me. Rev. Stat. Ann. 10 §§ 1101, et seq., with respect to purchases

               in Maine by Damages Class members and/or purchases by Maine

               residents.

        j.     MA Gen. Laws 93A § 1, et seq., with respect to purchases in

               Massachusetts by Damages Class members and/or purchases by

               consumer Massachusetts residents.

        k.     MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to

               purchases in Maryland by Damages Class members and/or

               purchases by Maryland residents.

        l.     Mich. Comp. Laws Ann. §§ 445.772, et seq., with respect to

               purchases in Michigan by Damages Class members and/or

               purchases by Michigan residents.

        m.     Minn. Stat. §§ 325D.51, et seq., and Minn. Stat. §§ 8.31, et seq.,

               with respect to purchases in Minnesota by Damages Class members

               and/or purchases by Minnesota residents.

        n.     Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in

               Mississippi by Damages Class members and/or purchases by

               Mississippi residents.




                                        54
Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 58 of 81 PageID #:58



        o.     Neb. Rev. Stat. §§ 59-801, et seq., with respect to purchases in

               Nebraska by Damages Class members and/or purchases by

               Nebraska residents.

        p.     Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases

               in Nevada by Damages Class members and/or purchases by Nevada

               residents.

        q.     N.H. Rev. Stat. Ann. §§ 356:2, et seq., with respect to purchases in

               New Hampshire by Damages Class members and/or purchases by

               New Hampshire residents.

        r.     N.M. Stat. Ann. §§ 57-1-1, et seq., with respect to purchases in New

               Mexico by Damages Class members and/or purchases by New

               Mexico residents.

        s.     N.Y. Gen. Bus. Law § 340 with respect to purchases in New York

               by Damages Class members and/or purchases by New York

               residents.

        t.     N.C. Gen. Stat. §§ 75-1, et seq., with respect to purchases in North

               Carolina by Damages Class members and/or purchases by North

               Carolina residents.

        u.     N.D. Cent. Code Ann. §§ 51-08.1-02, et seq., with respect to

               purchases in North Dakota by Damages Class members and/or

               purchases by North Dakota residents.




                                        55
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 59 of 81 PageID #:59



              v.      Or. Rev. Stat. §§ 646.725, et seq., with respect to purchases in

                      Oregon by Damages Class members and/or purchases by Oregon

                      residents.

              w.      R.I. Gen. Laws §§ 6-36-4, et seq., with respect to purchases in

                      Rhode Island by Damages Class members and/or purchases by

                      Rhode Island residents.

              x.      S.D. Codified Laws §§ 37-1-3.1, et seq., with respect to purchases

                      in South Dakota by Damages Class members and/or purchases by

                      South Dakota residents.

              y.      Tenn. Code Ann. §§ 47-25-101, et seq., with respect to purchases in

                      Tennessee by Damages Class members and/or purchases by

                      Tennessee residents.

              z.      Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases

                      by

                      Utah residents in the Damages Class.

              aa.     W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West

                      Virginia by Damages Class members and/or purchases by West

                      Virginia residents.

              aa.     Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin

                      by

                      Damages Class members and/or purchases by Wisconsin residents.

       223.   AbbVie and Amgen’s pay-for-delay agreement also violates the following state

consumer protection laws that prohibit anticompetitive conduct:



                                                56
Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 60 of 81 PageID #:60




        a.     Alaska Stat. Ann. § 45.50.471 with respect to purchases in Alaska by

               Damages Class members and/or purchases by Alaska residents.

               AbbVie and Amgen’s pay-for-delay agreement is an unfair method

               of competition and an unfair practice occurring in the conduct of

               trade and commerce.

        b.     Cal. Bus. & Prof. Code §§ 17200, et seq., and California common

               law with respect to purchases in California by Damages Class

               members and/or purchases by California residents.

        c.     Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida

               by Damages Class members and/or purchases by Florida residents.

        d.     Ga. Code Ann. § 10-1-393 with respect to purchases in Georgia by

               Damages Class members and/or purchases by Georgia residents.

               AbbVie and Amgen’s pay-for-delay agreement is an unfair method

               of competition and an unfair practice occurring in the conduct of

               trade and commerce.

        e.     S.C. Code Ann. § 39-5-20, et seq., with respect to purchases in

               South Carolina by Damages Class members and/or purchases by

               South Carolina residents. AbbVie and Amgen’s pay-for-delay

               agreement is an unfair method of competition and an unfair practice

               occurring in the conduct of trade and commerce. It is also offensive

               to public policy and immoral, unethical, and oppressive.

        f.     Vt. Stat. Ann. tit. 9, §§ 2453, et seq., with respect to purchases in

               Vermont by Damages Class members and/or purchases by Vermont


                                        57
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 61 of 81 PageID #:61




                       residents. AbbVie and Amgen’s pay-for-delay agreement is an unfair

                       method of competition and an unfair practice occurring in the conduct

                       of trade and commerce.

       224.    Plaintiff and Damages Class members have been injured in their business or property

by reason of Defendants’ violations of the laws set forth above, in that Plaintiff and Damages Class

members (i) were denied the ability to purchase lower-priced biosimilar versions of Humira, and

(ii) paid higher prices for Humira than they would have paid but for the unlawful conduct. These

injuries are of the type that the above laws were designed to prevent, and flow from that which

makes the conduct unlawful.

       225.    Plaintiff and Damages Class members accordingly seek damages and multiple

damages as permitted by law.

                                           COUNT III

         VIOLATION OF STATE LAW: MONOPOLIZATION (AGAINST ABBVIE
                        ON BEHALF OF THE DAMAGES CLASS)

       226.    Plaintiff repeats and incorporates by reference all preceding paragraphs and

allegations.

       227.    During all relevant times, AbbVie has possessed market power in the relevant

market. No other manufacturer sold a competing biosimilar version of Humira in the United States.

       228.    AbbVie’s development, acquisition, and enforcement of its patent thicket was

undertaken and executed without regard to the merits of the patents. It was not undertaken and

executed in furtherance of legitimate uses of the patent system or out of a genuine interest in

redressing grievances. AbbVie’s conduct was instead intended solely to restrain trade, harass

potential competitors, and perpetuate AbbVie’s monopoly in the relevant market.



                                                 58
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 62 of 81 PageID #:62



       229.   Through its anticompetitive conduct, AbbVie intentionally and willfully maintained

monopoly power in the relevant market.

       230.   AbbVie’s monopolistic conduct violates the following state antitrust laws:

               a.    Ariz. Rev. Stat. Ann. §§ 44-1403, et seq., with respect to purchases in

                     Arizona by Damages Class members and/or purchases by Arizona

                     residents.

               b.    C.G.S.A. §§ 35-27, et seq., with respect to purchases in Connecticut

                     by Damages Class members and/or purchases by Connecticut

                     residents.

               c.    D.C. Code §§ 28-4503, et seq., with respect to purchases in D.C. by

                     Damages Class members and/or purchases by D.C. residents.

               d.    Haw. Rev. Stat. §§ 480-2, 480-9, et seq., with respect to purchases in

                     Hawaii by Damages Class members and/or purchases by Hawaii

                     residents.

               e.    740 Ill. Comp. Stat. §§ 10/3, et seq., with respect to purchases in

                     Illinois by Damages Class members and/or purchases by Illinois

                     residents.

               f.    Iowa Code §§ 553.5, et seq., with respect to purchases in Iowa by

                     Damages Class members and/or purchases by Iowa residents.

               g.    Me. Rev. Stat. Ann. 10 §§ 1102, et seq., with respect to purchases in

                     Maine by Damages Class members and/or purchases by consumer

                     Maine residents.




                                               59
Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 63 of 81 PageID #:63



         h.    MA Gen. Laws 93A § 1, et seq., with respect to purchases in

               Massachusetts by Damages Class members and/or purchases by

               consumer Massachusetts residents.

         i.    MD Code Ann., Com. Law, §§ 11-204, et seq., with respect to

               purchases in Maryland by Damages Class members and/or purchases

               by Maryland residents.

         j.    Mich. Comp. Laws Ann. §§ 445.773, et seq., with respect to

               purchases in Michigan by Damages Class members and/or purchases

               by Michigan residents.

         k.    Minn. Stat. §§ 325D.52, et seq., and Minn. Stat. §§ 8.31, et seq., with

               respect to purchases in Minnesota by Damages Class members and/or

               purchases by Minnesota residents.

         l.    Miss. Code Ann. §§ 75-21-3, et seq., with respect to purchases in

               Mississippi by Damages Class members and/or purchases by

               Mississippi residents.

         m.    Neb. Rev. Stat. §§ 59-802, et seq., with respect to purchases in

               Nebraska by Damages Class members and/or purchases by Nebraska

               residents.

         n.    Nev. Rev. Stat. Ann. §§ 598A.060, et seq., with respect to purchases

               in Nevada by Damages Class members and/or purchases by Nevada

               residents.




                                         60
Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 64 of 81 PageID #:64



         o.    N.H. Rev. Stat. Ann. §§ 356:3, et seq., with respect to purchases in

               New Hampshire by Damages Class members and/or purchases by

               New Hampshire residents.

         p.    N.M. Stat. Ann. §§ 57-1-2, et seq., with respect to purchases in New

               Mexico by Damages Class members and/or purchases by New

               Mexico residents.

         q.    N.C. Gen. Stat. §§ 75-2.1, et seq., with respect to purchases in North

               Carolina by Damages Class members and/or purchases by North

               Carolina residents.

         r.    N.D. Cent. Code Ann. §§ 51-08.1-03, et seq., with respect to

               purchases in North Dakota by Damages Class members and/or

               purchases by North Dakota residents.

         s.    Or. Rev. Stat. §§ 646.730, et seq., with respect to purchases in Oregon

               by Damages Class members and/or purchases by Oregon residents.

         t.    R.I. Gen. Laws §§ 6-36-5, et seq., with respect to purchases in Rhode

               Island by Damages Class members and/or purchases by Rhode Island

               residents.

         u.    S.D. Codified Laws §§ 37-1-3.2, et seq., with respect to purchases in

               South Dakota by Damages Class members and/or purchases by South

               Dakota residents.

         v.    Utah Code Ann. §§ 76-10-3104, et seq., with respect to purchases by

               Utah residents.




                                         61
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 65 of 81 PageID #:65



               w.     W.Va. Code §§ 47-18-4, et seq., with respect to purchases in West

                      Virginia by Damages Class members and/or purchases by West

                      Virginia residents.

               x.     Wis. Stat. §§ 133.03, et seq., with respect to purchases in Wisconsin

                      by Damages Class members and/or purchases by Wisconsin

                      residents.

       231.   AbbVie’s conduct also violates the following state consumer protection laws that

prohibit monopolization:


              a.      Alaska Stat. Ann. § 45.50.471 with respect to purchases in Alaska by

                      Damages Class members and/or purchases by Alaska residents.

                      AbbVie’s monopolistic conduct is an unfair method of competition

                      and an unfair practice occurring in the conduct of trade and

                      commerce.

              b.      Cal. Bus. & Prof. Code §§ 17200, et seq., and California common

                      law with respect to purchases in California by Damages Class

                      members and/or purchases by California residents.

              c.      Fla. Stat. §§ 501.201, et seq., with respect to purchases in Florida

                      by Damages Class members and/or purchases by Florida residents.

              d.      Ga. Code Ann. § 10-1-393 with respect to purchases in Georgia by

                      Damages Class members and/or purchases by Georgia residents.

                      AbbVie’s monopolistic conduct is an unfair method of competition

                      and an unfair practice occurring in the conduct of trade and

                      commerce.


                                               62
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 66 of 81 PageID #:66




               e.     S.C. Code Ann. § 39-5-20, et seq., with respect to purchases in

                      South Carolina by Damages Class members and/or purchases by

                      South Carolina residents. AbbVie’s monopolistic conduct is an

                      unfair method of competition and an unfair practice occurring in the

                      conduct of trade and commerce. It is also offensive to public policy

                      and immoral, unethical, and oppressive.

               f.     Vt. Stat. Ann. tit. 9, §§ 2453, et seq., with respect to purchases in

                      Vermont by Damages Class members and/or purchases by Vermont

                      residents. AbbVie and Amgen’s pay-for-delay agreement is an unfair

                      method of competition and an unfair practice occurring in the

                      conduct of trade and commerce.

       232.    Plaintiff and Damages Class members have been injured in their business or

property by reason of Defendants’ violations of the laws set forth above, in that Plaintiff and

Damages Class members (i) were denied the ability to purchase lower-priced biosimilar versions

of Humira, and (ii) paid higher prices for Humira than they would have paid but for the unlawful

conduct. These injuries are of the type that the above laws were designed to prevent, and flow from

that which makes the conduct unlawful.

       233.    Plaintiff and Damages Class members accordingly seek damages and multiple

damages as permitted by law.

                                           COUNT IV

          VIOLATION OF STATE LAW: UNFAIR AND UNCONSCIONABLE
          CONDUCT (AGAINST DEFENDANT ABBVIE ON BEHALF OF THE
                            DAMAGES CLASS)




                                                63
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 67 of 81 PageID #:67



       234.      Plaintiff repeats and incorporates by reference all preceding paragraphs and

allegations

       235.      AbbVie engaged in unfair methods of competition and unfair and unconscionable

acts and practices to wrongfully frustrate the process of biosimilar versions of Humira coming to

market. AbbVie abused the regulatory and judicial system with its conduct, which was not intended

to redress legitimate grievances, but was instead undertaken for purposes of harassing would-be

manufacturers.

       236.      AbbVie’s conduct has offended public policy. The Biologics Price Competition and

Innovation Act of 2009 established the abbreviated biosimilar approval process as a means to

provide more treatment options, increase access to lifesaving medications, and potentially lower

health care costs. In addition, public policy permits companies to obtain patents to protect their

legitimate intellectual property rights, but patents are not intended to provide a vehicle for

companies to create a patent thicket whose very existence is intended only to frustrate other

companies’ efforts to lawfully and legitimately bring products to market. In addition to offending

public policy, AbbVie’s conduct is also immoral, unethical, oppressive, and unscrupulous.

       237.      The purposes and effects of this agreement were to: (a) delay and prevent the entry

of more affordable biosimilar versions of Humira in the United States; (b) fix, raise, maintain, or

stabilize the prices of Humira; and (c) allocate 100% of the U.S. adalimumab market to AbbVie. As

a direct and proximate result of AbbVie’s unfair and unconscionable conduct, Plaintiff and members

of the Damages Class were denied the opportunity to purchase lower- priced biosimilar versions of

Humira, were forced to pay higher prices for Humira than they would have had a biosimilar been

available, and lost money or property as a result.




                                                 64
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 68 of 81 PageID #:68



       238.    There was and is a gross disparity between the price that Plaintiff and Damages Class

members paid for Humira and the value they received. Much more affordable, biosimilar versions

of Humira would have been available sooner and in greater quantity, and prices for branded Humira

would have been lower, but for AbbVie’s unfair and unconscionable conduct. Plaintiff and class

members purchased, paid and/or provided reimbursement for some or all of the price of Humira for

purchases intended primarily for personal, family, and/or household use.

       239.    AbbVie’s conduct was intended to, and did, cause substantial injury to end-payers

in the form of denying them the ability to purchase less-expensive biosimilar versions of Humira.

Plaintiff and other end-payers could not reasonably have avoided injury from AbbVie’s wrongful

conduct. AbbVie’s conduct occurred in connection with consumer transactions related to the

availability and sale of adalimumab products.

       240.    There are no countervailing benefits to AbbVie’s conduct that would outweigh the

injury caused to end-payers.

       241.    AbbVie’s conduct violates the following state laws:

       A.      Alaska

       242.    The Alaska Unfair Trade Practices and Consumer Protection Act prohibits “unfair

. . . acts or practices in the conduct or trade or commerce.” ALASKA STAT. ANN.§ 45.50.471.

       243.    By reason of the conduct alleged herein, AbbVie has engaged in unfair methods

of competition and unfair acts or practices in the conduct of trade or commerce. ALASKA STAT.

ANN. § 45.50.471, et seq.

       244.    Plaintiff and members of the Damages Class purchased Humira within the State of

Alaska during the class period. But for AbbVie’s conduct set forth herein, the price paid would

have been lower, in an amount to be determined at trial.



                                                65
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 69 of 81 PageID #:69



       245.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class suffered an ascertainable loss of money or property and are

threatened with further injury.

       246.    By reason of the foregoing, Plaintiff and the Damages Class are entitled to seek

all forms of relief, including up to treble damages, $500 in damages per violation, and reasonable

attorneys’ fees and costs. ALASKA STAT. ANN. § 45.50.531.

       B.      Arizona

       247.    The Arizona Consumer Fraud Act prohibits unfair acts and practices in connection

with the sale or advertisement of any merchandise.” ARIZ. REV. STAT. § 44¬1522(A).

       248.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in connection with the sale of Humira and has violated the Arizona Consumer Fraud Act,

Section 44-1521, et seq.

       249.    Plaintiff and members of the Damages Class purchased Humira within the State of

Arizona during the class period. But for AbbVie’s conduct set forth herein, the price paid would

have been lower, in an amount to be determined at trial.

       250.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

       251.    By reason of the foregoing, Plaintiff and the Damages Class are entitled to seek all

forms of relief, including up to treble damages and reasonable attorneys’ fees and costs.

       C.      California

       252.    The California Unfair Competition Law prohibits any “unlawful” or “unfair . . .

business act or practice.” CAL. BUS. & PROF. CODE § 17200.



                                                66
       Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 70 of 81 PageID #:70



         253.   By reason of the conduct alleged herein, AbbVie has engaged in unfair business

acts and practices. AbbVie’s conduct is also unlawful in that it violates, among other things, the

Federal Trade Commission Act, 15 U.S.C. 45, et seq. CAL. BUS. & PROF. CODE § 17200, et

seq.

         254.   This claim is instituted pursuant to Sections 17203 and 17204 of the California

Business and Professions Code, to obtain restitution from AbbVie for acts, as alleged herein, that

violated the Unfair Competition Law.

         255.   Plaintiff and members of the Damages Class are entitled to full restitution and/or

disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been

obtained by AbbVie as a result of such business acts or practices.

         256.   The unlawful and unfair business practices of AbbVie, and each of them, as

described above, have caused and continue to cause members of the Damages Class to pay supra-

competitive and artificially inflated prices for Humira sold in the State of California. Plaintiff and

the members of the Damages Class suffered injury in fact and lost money or property as a result

of such unfair competition.

         257.   As alleged in this complaint, AbbVie has been unjustly enriched as a result of their

wrongful conduct and by AbbVie’s unfair competition. Plaintiff and the members of the Damages

Class are accordingly entitled to equitable relief including restitution and/or disgorgement of all

revenues, earnings, profits, compensation, and benefits that may have been obtained by AbbVie

as a result of such business practices, pursuant to California Business and Professions Code

Sections 17203 and 17204.

         D.     District of Columbia




                                                 67
       Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 71 of 81 PageID #:71



         258.   The District of Columbia Consumer Protection Procedures Act prohibits “any

person” from “engag[ing] in an unfair . . . trade practice.” D.C. CODE § 28-3904.

         259.   By reason of the conduct alleged herein, AbbVie has engaged in unfair trade

practices in connection with consumer transactions. D.C. CODE § 28-3904, et seq.

         260.   AbbVie is a “merchant” within the meaning of D.C. Code § 28- 3901(a)(3).

         261.   AbbVie’s unlawful conduct substantially affected the District of Columbia’s trade

and commerce.

         262.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

         263.   By reason of the foregoing, Plaintiff and members of the Damages Class are entitled

to seek all forms of relief, including treble damages or $1500 per violation (whichever is greater)

plus punitive damages, reasonable attorney’s fees and costs under D.C. Code § 28¬3901, et seq.

         E.     Florida

         264.   The Florida Deceptive & Unfair Trade Practices Act prohibits “unconscionable acts

or practices” and “unfair . . . act or practices in the conduct of any trade or commerce.” FLA.

STAT. § 501.204.

         265.   By reason of the conduct alleged herein, AbbVie has engaged in unconscionable

and unfair acts and practices in the conduct of trade and commerce. FLA. STAT. § 501.204, et

seq.

         266.   The primary policy of the FDUTPA is “[t]o protect the consuming public and

legitimate business enterprises from those who engage in unfair methods of competition, or




                                                68
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 72 of 81 PageID #:72



unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

FLA. STAT. § 501.202(2).

       267.    Members of the Damages Class purchased Humira within the State of Florida

during the class period. But for AbbVie’s conduct set forth herein, the price of Humira or

biosimilar versions of Humira would have been lower, in an amount to be determined at trial.

       268.    AbbVie’s unlawful conduct substantially affected Florida’s trade and commerce.

       269.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property by virtue of

overcharges for Humira and are threatened with further injury.

       270.    By reason of the foregoing, Plaintiff and the members of the Damages Class are

entitled to seek all forms of relief, including injunctive relief pursuant to Florida Statutes

§ 501.208 and declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant

to Florida Statutes § 501.211.

       F.      Georgia

       271.    The Georgia Fair Business Practices Act prohibits “unfair . . . acts or practices.”

GA. CODE ANN. § 10-1-393.

       272.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of consumer transactions and consumer acts or practices in trade or

commerce. GA. CODE ANN. § 10-1-393, et seq.

       273.    AbbVie’s unlawful conduct substantially affected Georgia’s trade and commerce.

       274.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury



                                                  69
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 73 of 81 PageID #:73



       275.    By reason of the foregoing, Plaintiff and members of the Damages Class are entitled

to seek all forms of relief available under GA. CODE ANN. § 10-1-399, et seq.

       G.      Illinois

       276.    The Illinois Consumer Fraud and Deceptive Business Practices Act prohibits

“unfair . . . acts or practices.” 815 ILCS § 505/2.

       277.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices. 815 ILCS § 505/2, et seq. AbbVie’s conduct was directed at the market generally and

implicates the welfare of consumers.

       278.    AbbVie’s unlawful conduct substantially affected Illinois’s trade and commerce.

As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and members of the

Damages Class were actually deceived and have been injured in their business or property and are

threatened with further injury.

       280.    By reason of the foregoing, Plaintiff and members of the Damages Class are entitled

to seek all forms of relief, including actual damages or any other relief the Court deems proper

under 815 Illinois Compiled Statutes 505/10a, et seq.

       H.      Nebraska

       281.    The Nebraska Consumer Protection Act prohibits “unfair . . . acts or practices in

the conduct of any trade or commerce.” NEB. REV. ST. § 59-1602.

       282.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce.

       283.    AbbVie’s unlawful conduct substantially affected Nebraska’s trade and commerce.




                                                 70
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 74 of 81 PageID #:74



          284.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

          285.   By reason of the foregoing, Plaintiff and members of the Damages Class are entitled

to seek all forms of relief available under Nebraska Revised Statutes § 59- 1614.

          I.     Nevada

          286.   The Nevada Deceptive Trade Practices Act prohibits companies from engaging in

conduct that violates “a state or federal statute or regulation relating to the sale or lease of goods

or service.” N.R.S. § 598.0923.

          287.   By reason of the conduct alleged herein, AbbVie’s conduct violates state and

federal law, in particular the Federal Trade Commission Act, 15 U.S.C. 45, et seq.

          288.   AbbVie’s unlawful conduct substantially affected Nevada’s trade and commerce.

          289.   AbbVie’s conduct was willful.

          290.   As a direct and proximate cause of AbbVie’s unlawful conduct, the members of the

Damages Class have been injured in their business or property and are threatened with further

injury.

          291.   By reason of the foregoing and pursuant to N.R.S. § 41.600, the Damages Class is

entitled to seek all forms of relief, including damages, reasonable attorneys’ fees and costs, and a

civil penalty of up to $5,000 per violation under Nevada Revised Statutes § 598.0993.

          J.     New Hampshire

          292.   The New Hampshire Consumer Protection Act prohibits “any unfair . . . act or

practice in the conduct of any trade or commerce.” N.H. REV. STAT. § 358-A:2




                                                 71
       Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 75 of 81 PageID #:75



         293.   By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce and has violated N.H. REV. STAT. § 358-A:2, et

seq.

         294.   AbbVie’s conduct was willful and knowing.

         295.   AbbVie’s unlawful conduct substantially affected New Hampshire’s trade and

commerce.

         296.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

         297.   By reason of the foregoing, Plaintiff and the members of the Damages Class are

entitled to seek all forms of relief available under New Hampshire Revised Statutes §§ 358-A:10

and 358-A:10-a.

         K.     New Mexico

         298.   The New Mexico Unfair Practices Act prohibits “unfair . . . trade practices and

unconscionable trade practices in the conduct of any trade or commerce.” N.M.S.A. § 57-12-3.

         299.   By reason of the conduct alleged herein, AbbVie has engaged in unfair and

unconscionable trade practices in the conduct of trade or commerce and has violated N.M.S.A. §

57-12-3, et seq.

         300.   AbbVie’s conduct constituted “unconscionable trade practices” in that such

conduct resulted in a gross disparity between the value received by the New Mexico Damages

Class members and the price paid by them for Humira as set forth in New Mexico Statutes § 57-

12-2E.

         301.   AbbVie’s conduct was willful.



                                                72
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 76 of 81 PageID #:76



       302.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

       303.    By reason of the foregoing, Plaintiff and members of the Damages Class are entitled

to seek all forms of relief, including actual damages or up to $300 per violation, whichever is

greater, plus reasonable attorney’s fees under New Mexico Statutes § 57-12-10.

       L.      North Carolina

       304.    The North Carolina Unfair Trade and Business Practices Act prohibits “unfair . . .

acts or practices in or affecting commerce.” N.C. GEN. STAT. § 75-1.1

       305.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices affecting commerce and has violated N.C. GEN. STAT. § 75-1.1, et seq. AbbVie’s

conduct is offensive to public policy and is immoral, unethical, oppressive, unscrupulous, and

substantially injurious to consumers

       306.    AbbVie’s conduct constitutes consumer-oriented acts or practices within the

meaning of North Carolina law, which resulted in consumer injury and broad adverse impact on

the public at large and harmed the public interest of North Carolina consumers.

       307.    Plaintiff and members of the Damages Class purchased Humira within the State of

North Carolina during the class period. But for AbbVie’s conduct set forth herein, the price paid

would have been lower, in an amount to be determined at trial.

       308.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.




                                               73
      Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 77 of 81 PageID #:77



        309.   By reason of the foregoing, Plaintiff and the members of the Damages Class are

entitled to seek all forms of relief, including treble damages under North Carolina General Statutes

§ 75-16.

        M.     North Dakota

        310.   The North Dakota Unfair Trade Practices Law prohibits “the act, use, or

employment . . . of any act or practice . . . which is unconscionable” NDCC § 51-15-02.

        311.   By reason of the conduct alleged herein, AbbVie has engaged in unconscionable

acts and practices and has violated NDCC § 51-15-02, et seq.

        312.   AbbVie’s unlawful conduct substantially affected North Dakota’s trade and

commerce.

        313.   AbbVie’s conduct was willful.

        314.   As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

        315.   By reason of the foregoing, Plaintiff and the members of the Damages Class are

entitled to seek all forms of relief, including damages and injunctive relief under NDCC § 51¬10-

06.

        N.     South Carolina

        316.   The South Carolina Unfair Trade Practices Act prohibits “unfair . . . acts or

practices in the conduct of any trade or commerce.” S.C. CODE ANN. § 39-5-20.

        317.   By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce and has violated South Carolina Code § 39-5-10, et

seq. AbbVie’s conduct is offensive to public policy and is immoral, unethical, and oppressive.



                                                74
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 78 of 81 PageID #:78



       318.    AbbVie’s unlawful conduct substantially affected South Carolina’s trade and

commerce.

       319.    Plaintiff and members of the Damages Class purchased Humira within the State of

South Carolina during the class period. But for AbbVie’s conduct set forth herein, the price paid

would have been lower, in an amount to be determined at trial.

       O.      Utah

       320.    The Utah Consumer Sales Practices Act prohibits any “unconscionable act or

practice.” UTAH CODE ANN. § 13-11-5.

       321.    By reason of the conduct alleged herein, AbbVie has engaged unconscionable acts

and practices in connection with consumer transactions. UTAH CODE ANN. § 13-11-5, et seq.

       322.    Plaintiff and members of the Damages Class purchased Humira within the State of

Utah during the class period. But for AbbVie’s conduct set forth herein, the price paid would have

been lower, in an amount to be determined at trial.

       323.    AbbVie knew or had reason to know that their conduct was unconscionable.

       324.    AbbVie’s unlawful conduct substantially affected Utah’s trade and commerce.

       325.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

       326.    By reason of the foregoing, the Plaintiff and the members of the Damages Class are

entitled to seek all forms of relief, including declaratory judgment, injunctive relief, damages, and

ancillary relief, pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.




                                                 75
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 79 of 81 PageID #:79



       P.      West Virginia

       327.    The West Virginia Consumer Credit and Protection Act prohibits “unfair . . . acts

or practices in the conduct of any trade or commerce.” W. VA. CODE § 46A-6-104.

       328.    By reason of the conduct alleged herein, AbbVie has engaged in unfair acts and

practices in the conduct of trade or commerce and has violated Section 46A-6-101, et seq., of the

West Virginia Code.

       329.    Plaintiff and members of the Damages Class purchased Humira within the State of

West Virginia during the class period. But for AbbVie’s conduct set forth herein, the price paid

would have been lower, in an amount to be determined at trial.

       330.    As a direct and proximate cause of AbbVie’s unlawful conduct, Plaintiff and the

members of the Damages Class have been injured in their business or property and are threatened

with further injury.

       331.    As a result of AbbVie’s violation of Section 47-18-3 of the West Virginia Antitrust

Act, Plaintiff and members of the Damages Class seek all recoverable damages and their cost of

suit, including reasonable attorneys’ fees, pursuant to Sections 46A-5-101(a) and 46A-5-104 of

the West Virginia Code.

                           COMPLIANCE WITH NOTICE REQUIRMENTS

       332.    In accordance with the requirements of Arizona Revised Statute § 44-1415 and

Nevada Revised Statute § 598A.210(3) counsel will send letters by certified mail, return receipt

requested on April 16, 2019, to:

               a.      Mark Brnovich, Attorney General of Arizona; and

               b.      Aaron Ford, Attorney General of Nevada;

informing them of the existence of this Class Action Complaint, identifying the relevant state



                                               76
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 80 of 81 PageID #:80



antitrust provisions, and enclosing a copy of this Class Action Complaint.

                                            DEMAND FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of itself and the proposed Class, respectfully demands

that the Court:

       i.         Determine that this action may be maintained as a class action pursuant to Fed. R.

Civ. P. Rule 23(a), (b)(2), and (b)(3), direct that reasonable notice of this action, as provided by

Rule 23(c)(2), be given to the Class, and declare Plaintiff, Kentucky Laborers District Council

Health and Welfare Fund, is a named representative of the Class;

       ii.        Conduct expedited discovery proceedings leading to a prompt trial on the merits

before a jury on all claims and defenses;

       iii.       Enter judgment against AbbVie and in favor of Plaintiff and the Class;

       iv.        Award damages (i.e., three times overcharges) to the Damages Class in an amount

to be determined at trial, plus interest in accordance with law;

       v.         Award Plaintiff and the Damages Class their costs of suit, including reasonable

attorneys’ fees as provided by law;

       vi.        Enter injunctive relief to stop AbbVie’s unlawful conduct; and

       vii.       Award such further and additional relief as is necessary to correct for the

anticompetitive market effects AbbVie’s unlawful conduct caused and as the Court may deem just

and proper under the circumstances.




                                                  77
    Case: 1:19-cv-02578 Document #: 1 Filed: 04/16/19 Page 81 of 81 PageID #:81



                                             JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

itself and the proposed classes, demands a trial by jury on all issues so triable.

Dated: April 16, 2019                                  Respectfully submitted,


                                                       /s/ Kenneth A. Wexler__
                                                       Kenneth A. Wexler
                                                       Justin N. Boley
                                                       55 West Monroe St., Suite 3300
                                                       Chicago, IL 60603
                                                       Telephone:     (312) 346-2222
                                                       Facsimile: (312) 346-0022
                                                       E-mail:    kaw@wexlerwallace.com
                                                                  jnb@wexlerwallace.com


                                                       Joe P. Leniski, Jr. (TN BPR#022891)*
                                                       J. Gerard Stranch, IV (TN BPR#023045)*
                                                       James G. Stranch, III (TN BPR#2542)*
                                                       BRANSTETTER, STRANCH &
                                                       JENNINGS, PLLC
                                                       223 Rosa Parks Ave. Suite 200
                                                       Nashville, TN 37203
                                                       Telephone: 615/254-8801
                                                       Facsimile: 615/255-5419
                                                       Email: joeyl@bsjfirm.com
                                                               gerards@bsjfirm.com
                                                               jims@bsjfirm.com

                                                       *Pro hac vice motions pending




                                                  78
